--------------------------------------------------------------------------------

Exhibit 10.5



Execution Version


[image0.jpg]


AMENDED AND RESTATED CREDIT AGREEMENT


dated as of


November 1, 2018


among
[image1.jpg]
as Borrower,


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


with


BANK OF AMERICA, N.A.,
as Syndication Agent


and


SUNTRUST BANK
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A.
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,


as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
Page
   
ARTICLE I Definitions
1
   
SECTION 1.01. Defined Terms
1
SECTION 1.02. Classification of Loans and Borrowings
28
SECTION 1.03. Terms Generally
28
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations
28
SECTION 1.05. Status of Obligations
29
SECTION 1.06. Conversion of Foreign Currencies
29
   
ARTICLE II The Credits
30    
SECTION 2.01. Commitments
30
SECTION 2.02. Loans and Borrowings
30
SECTION 2.03. Requests for Revolving Borrowings
31
SECTION 2.04. Determination of Dollar Amounts
31
SECTION 2.05. Swingline Loans
32
SECTION 2.06. Letters of Credit
33
SECTION 2.07. Funding of Borrowings
38
SECTION 2.08. Interest Elections
38
SECTION 2.09. Termination and Reduction of Commitments
39
SECTION 2.10. Repayment of Loans; Evidence of Debt
40
SECTION 2.11. Prepayment of Loans
41
SECTION 2.12. Fees
41
SECTION 2.13. Interest
42
SECTION 2.14. Alternative Rate of Interest
43
SECTION 2.15. Increased Costs
45
SECTION 2.16. Break Funding Payments
46
SECTION 2.17. Taxes
46
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
50
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
52
SECTION 2.20. Increase of Commitments
53
SECTION 2.21. Judgment Currency
54
SECTION 2.22. Defaulting Lenders
54
   
ARTICLE III Representations and Warranties
56
   
SECTION 3.01. Organization; Powers; Subsidiaries
56
SECTION 3.02. Authorization; Enforceability
56
SECTION 3.03. Governmental Approvals; No Conflicts
57
SECTION 3.04. Financial Condition; No Material Adverse Change
57
SECTION 3.05. Properties
57
SECTION 3.06. Litigation, Environmental and Labor Matters
57
SECTION 3.07. Compliance with Laws and Agreements
58
SECTION 3.08. Investment Company Status
58
SECTION 3.09. Taxes
58
SECTION 3.10. ERISA
58
SECTION 3.11. Disclosure
58




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



  Page    
SECTION 3.12. Margin Regulations
58
SECTION 3.13. Liens
59
SECTION 3.14. No Default
59
SECTION 3.15. No Burdensome Restrictions
59
SECTION 3.16. Anti-Corruption Laws and Sanctions
59
SECTION 3.17. Primary Business
59
SECTION 3.18. EEA Financial Institutions
59
SECTION 3.19. Plan Assets
59
   
ARTICLE IV Conditions
59
   
SECTION 4.01. Effective Date
59
SECTION 4.02. Each Credit Event
60
   
ARTICLE V Affirmative Covenants
61
   
SECTION 5.01. Financial Statements and Other Information
61
SECTION 5.02. Notices of Material Events
63
SECTION 5.03. Existence; Conduct of Business
64
SECTION 5.04. Payment of Obligations
64
SECTION 5.05. Maintenance of Properties; Insurance
64
SECTION 5.06. Books and Records; Inspection Rights
64
SECTION 5.07. Compliance with Laws
64
SECTION 5.08. Use of Proceeds and Letters of Credit
64
SECTION 5.09. Maintenance of Debt Ratings
65
SECTION 5.10. Keepwell
65
   
ARTICLE VI Negative Covenants
65
   
SECTION 6.01. Indebtedness
65
SECTION 6.02. Liens
67
SECTION 6.03. Fundamental Changes and Asset Sales
67
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
68
SECTION 6.05. Swap Agreements
69
SECTION 6.06. Transactions with Affiliates
69
SECTION 6.07. Restricted Payments
69
SECTION 6.08. Restrictive Agreements
70
SECTION 6.09. Financial Covenants
70
SECTION 6.10. Sale and Leaseback Transactions
71
SECTION 6.11. Trinity Marks Company
71
   
ARTICLE VII Events of Default
71
   
SECTION 7.01. Events of Default
71
SECTION 7.02. Application of Payments
74



ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



  Page    
ARTICLE VIII The Administrative Agent
75
   
SECTION 8.01. Authorization and Action
75
SECTION 8.02. Administrative Agent’s Reliance, Indemnification, Etc.
77
SECTION 8.03. Posting of Communications
78
SECTION 8.04. The Administrative Agent Individually
80
SECTION 8.05. Successor Administrative Agent
80
SECTION 8.06. Acknowledgments of Lenders and Issuing Banks
81
SECTION 8.07. Certain ERISA Matters
81
   
ARTICLE IX Miscellaneous
82
   
SECTION 9.01. Notices
82
SECTION 9.02. Waivers; Amendments
83
SECTION 9.03. Expenses; Indemnity; Damage Waiver
85
SECTION 9.04. Successors and Assigns
87
SECTION 9.05. Survival
90
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
90
SECTION 9.07. Severability
91
SECTION 9.08. Right of Setoff
91
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
91
SECTION 9.10. WAIVER OF JURY TRIAL
92
SECTION 9.11. Headings
92
SECTION 9.12. Confidentiality
93
SECTION 9.13. USA PATRIOT Act
94
SECTION 9.14. Releases of Subsidiary Guarantors
94
SECTION 9.15. Interest Rate Limitation
94
SECTION 9.16. No Advisory or Fiduciary Responsibility
95
SECTION 9.17. Amendment and Restatement of Existing Credit Agreement
95
SECTION 9.18. No Fiduciary Duty, etc.
95
SECTION 9.19. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions
96



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS


SCHEDULES:
 
Schedule 1.01 – Existing Letters of Credit
Schedule 2.01 – Commitments
Schedule 3.01 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.08 – Existing Restrictive Agreements
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Loan Parties’ Counsel
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – Compliance Certificate
Exhibit F – Form of Subsidiary Guaranty
Exhibit G-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit G-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit G-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit G-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit H-1 – Form of Borrowing Request
Exhibit H-2 – Form of Interest Election Request
Exhibit I – Form of Note



iv

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of November 1,
2018 among TRINITY INDUSTRIES, INC., a Delaware corporation (the “Borrower”),
the LENDERS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BANK OF AMERICA, N.A., as Syndication Agent and SUNTRUST
BANK and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Documentation Agents.


Reference is hereby made to that certain Credit Agreement dated as of May 20,
2015, with the various financial institutions named therein and JPMorgan Chase
Bank, N.A., as administrative agent for the lenders (as the same has been
amended or otherwise modified from time to time prior to the Effective Date, the
“Existing Credit Agreement”).


The parties hereto desire to amend and restate the Existing Credit Agreement in
its entirety.


The parties hereto agree as follows:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:


“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Alternate Base Rate.


“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
(provided that, solely for purposes of this clause (a), any Interest Period of
less than one-month shall be deemed to be one-month) multiplied by (b) the
Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$450,000,000.


1

--------------------------------------------------------------------------------

“Agreed Currencies” means (a) Dollars, (b) euro, (c) Pounds Sterling, (d)
Canadian Dollars, (e) Mexican Pesos and (f) any other currency (i) that is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars, (ii) for which a LIBOR Screen Rate is
available as determined by the Administrative Agent and (iii) mutually agreed
upon by the Borrower, Lenders, Issuing Bank and the Administrative Agent;
provided that if any Agreed Currency shall cease to be readily available and
freely transferable and convertible into Dollars as determined by the
Administrative Agent, such currency shall cease to be an Agreed Currency.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of one percent (1%) and (c) the Adjusted LIBO
Rate for a one month Interest Period in Dollars on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus one percent
(1%), provided that the Adjusted LIBO Rate for any day shall be based on the
LIBO Rate (or if the LIBO Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.  If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.14 hereof,
then the Alternate Base Rate shall be the greater of clauses (a) and (b) above
and shall be determined without reference to clause (c) above.  For the
avoidance of doubt, if the Alternate Base Rate as so determined would be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.


“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.


“Applicable Party” has the meaning assigned to such term in Section 8.03(c).


“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.22 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.


“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan or
any ABR Loan or with respect to the commitment fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Applicable Rate for Eurocurrency Loans”, “Applicable Rate for ABR Loans” or
“Commitment Fee”, as the case may be, based upon the Pricing Level applicable on
such date:


Pricing
Level
Leverage Ratio
 
Commitment
Fee
Applicable Rate for
Eurocurrency Loans
Applicable Rate for
ABR Loans
         
Level I
< 1.00 to 1.00
0.175%
1.25%
0.25%
         
Level II
> 1.00 to 1.00 but
< 2.00 to 1.00
0.20%
1.50%
0.50%
Level III
> 2.00 to 1.00 but
< 3.00 to 1.00
0.25%
1.75%
0.75%
Level IV
> 3.00 to 1.00
0.30%
2.00%
1.00%
         



2

--------------------------------------------------------------------------------

The Pricing Level shall be determined in accordance with the foregoing table
based on the Borrower’s then-current Leverage Ratio.


If at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Pricing Level IV shall be
deemed applicable for the period commencing three (3) Business Days after such
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Pricing Level
shall be determined in accordance with the table above as applicable.


Except as otherwise provided in the paragraph below, adjustments, if any, to the
Pricing Level then in effect shall be effective three (3) Business Days after
the Administrative Agent has received the applicable Financials (it being
understood and agreed that each change in Pricing Level shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change).


Notwithstanding the foregoing, Pricing Level I shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Pricing Level II, III or IV should have been
applicable during such period, in which case such other Pricing Level shall be
deemed to be applicable during such period) and adjustments to the Pricing Level
then in effect shall thereafter be effected in accordance with the preceding
paragraphs.


“Approved Electronic Platform” has the meaning assigned to such term in Section
8.03(a).


“Approved Fund” has the meaning assigned to such term in Section 9.04(b).


“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.


“Augmenting Lender” has the meaning assigned to such term in Section 2.20.


“Authorized Officer” means the Chairman, the President, the Chief Financial
Officer, any Senior Vice President, any Vice President or the Treasurer of any
Loan Party or any other officer of any Loan Party specified to the
Administrative Agent in writing by any of the aforementioned officers of such
Loan Party.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


3

--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail‑In Legislation Schedule.


“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a voluntary or involuntary bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, administrator, custodian, assignee for
the benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment or has had any order for relief in such proceeding
entered in respect thereof, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permits such Person (or
such Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Part 4 of Subtitle B of Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code, or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.


“Borrower” means Trinity Industries, Inc., a Delaware corporation.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.


“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in euro).


“Canadian Dollars” means the lawful currency of Canada.


4

--------------------------------------------------------------------------------

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) Property, which obligations are required to be classified and
accounted for as capital lease obligations on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.


“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
deposit offered rate which, in turn means on any day the sum of: (a) the annual
rate of interest determined with reference to the arithmetic average of the
discount rate quotations of all institutions listed in respect of the relevant
Interest Period for Canadian Dollar-denominated bankers’ acceptances displayed
and identified as such on the “Reuters Screen CDOR Page” as defined in the
International Swap Dealer Association, Inc. definitions, as modified and amended
from time to time, as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day
for such Interest Period (as adjusted by the Administrative Agent after 10:00
a.m. (Toronto, Ontario time) to reflect any error in the posted rate of interest
or in the posted average annual rate of interest), plus (b) 0.10% per annum;
provided that if such rates are not available on the Reuters Screen CDOR Page on
any particular day, then the Canadian deposit offered rate component of such
rate on that day shall be calculated as the cost of funds quoted by the
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such
Interest Period for commercial loans or other extensions of credit to businesses
of comparable credit risk; or if such day is not a Business Day, then as quoted
by the Administrative Agent on the immediately preceding Business Day.  If the
CDOR Screen Rate shall be less than zero, the CDOR Screen Rate shall be deemed
to be zero for purposes of this Agreement.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower; (b)
occupation of a majority of the seats (other than vacant seats) on the board of
directors of the Borrower by Persons who were not (i) directors of the Borrower
on the date of this Agreement, (ii) nominated or appointed by the board of
directors of the Borrower or (iii) approved by the board of directors of the
Borrower as director candidates prior to their election; (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group; or (d) the
occurrence of a change in control, or other similar provision, as defined in any
agreement or instrument evidencing any Material Indebtedness of the Borrower
(triggering a default or mandatory prepayment, which default or mandatory
prepayment has not been waived in writing). “Change in Law” means the
occurrence, after the date of this Agreement (or with respect to any Lender, if
later, the date on which such Lender becomes a Lender), of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


5

--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended.


“Co-Documentation Agent” means each of (i) SunTrust Bank and (ii) Wells Fargo
Bank, National Association, each in its respective capacity as co-documentation
agent for the credit facility evidenced by this Agreement.


“Commitment” means, with respect to each Lender, the  amount set forth on
Schedule 2.01 opposite such Lender’s name, or in the Assignment and Assumption
or other documentation or record (as such term is defined in Section
9-102(a)(70) of the New York Uniform Commercial Code) as provided in Section
9.04(b)(ii)(C), pursuant to which such Lender shall have assumed its Commitment,
as applicable, and giving effect to (a) any reduction in such amount from time
to time pursuant to Section 2.09 and (b) any reduction or increase in such
amount from time to time pursuant to assignments by or to such Lender pursuant
to Section 9.04; provided, that at no time shall the Revolving Credit Exposure
of any Lender exceed its Commitment.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.


“Communications” has the meaning assigned to such term in Section 8.03(d).


“Computation Date” has the meaning assigned to such term in Section 2.04.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries prepared in accordance with GAAP.


“Consolidated EBITDA” means, with reference to any period, (a) Consolidated Net
Income plus (b) without duplication and to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, (ii)
expense for income and franchise taxes paid or accrued, (iii) depreciation, (iv)
amortization, (v) extraordinary or non-recurring non-cash expenses or losses
incurred other than in the ordinary course of business, (vi) non-cash expenses
related to stock based compensation, (vii) writeoffs or amortization of
goodwill, (viii) non-recurring fees and expenses incurred in connection with
Permitted Acquisitions, (ix) all amounts incurred and payable for all fees,
commissions and charges under this Agreement and the other Loan Documents
including any amendment, modification, or supplement hereof or thereof minus (c)
to the extent included in Consolidated Net Income, (i) income tax credits and
refunds (to the extent not netted from tax expense), (ii) any cash payments made
during such period in respect of items described in clauses (b)(v) or (b)(vi)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were incurred and (iii) extraordinary, unusual or non-recurring income
or gains realized other than in the ordinary course of business, all calculated
for the Borrower and its Restricted Subsidiaries in accordance with GAAP on a
consolidated basis.  For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each such period, a “Reference
Period”), (A) if at any time during such Reference Period the Borrower or any
Restricted Subsidiary shall have made any Material Disposition, the Consolidated
EBITDA for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the Property that is the
subject of such Material Disposition for such Reference Period or increased by
an amount equal to the Consolidated EBITDA (if negative) attributable thereto
for such Reference Period, and (B) if during such Reference Period the Borrower
or any Restricted Subsidiary shall have made a Material Acquisition,
Consolidated EBITDA for such Reference Period shall be calculated after giving
effect thereto on a pro forma basis as if such Material Acquisition occurred on
the first day of such Reference Period.  As used in this definition, “Material
Acquisition” means any acquisition of Property or series of related acquisitions
of Property that (a) constitutes (i) assets comprising all or substantially all
or any significant portion of a business or operating unit of a business, or
(ii) all or substantially all of the common stock or other Equity Interests of a
Person, and (b) involves the payment of consideration by the Borrower and the
Restricted Subsidiaries in an amount material to the business of the Loan
Parties, as reasonably determined by the Borrower; and “Material Disposition”
means any sale, transfer or disposition of Property or series of related sales,
transfers, or dispositions of Property that yields gross proceeds to the
Borrower and the Restricted Subsidiaries in an amount material to the business
of the Loan Parties, as reasonably determined by the Borrower.


6

--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Restricted Subsidiaries calculated on a consolidated basis for
such period with respect to all outstanding Indebtedness of the Borrower and its
Restricted Subsidiaries allocable to such period in accordance with GAAP
(including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers acceptance financing
and net costs under interest rate Swap Agreements to the extent such net costs
are allocable to such period in accordance with GAAP).  In the event that the
Borrower or any Restricted Subsidiary shall have completed a Material
Acquisition or a Material Disposition since the beginning of the relevant
period, Consolidated Interest Expense shall be determined for such period on a
pro forma basis as if such acquisition or disposition, and any related
incurrence or repayment of Indebtedness, had occurred at the beginning of such
period.


“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis (without duplication) for such
period; provided that there shall be excluded any income (or loss) of any
Unrestricted Subsidiary except to the extent of any cash dividends or
distributions actually paid in the relevant period to the Borrower or any of its
Restricted Subsidiaries.


“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Restricted Subsidiaries calculated in
accordance with GAAP on a consolidated basis as of such date.


“Consolidated Total Indebtedness” means at any date the sum, without
duplication, of (a) the aggregate Indebtedness of the Borrower and its
Restricted Subsidiaries calculated on a consolidated basis as of such date in
accordance with GAAP, and (b) Indebtedness of the type referred to in clause (a)
hereof of another Person guaranteed by the Borrower or any of its Restricted
Subsidiaries, but excluding in each case (to the extent included therein),
without duplication: (i) the Indebtedness of the Unrestricted Subsidiaries and
(ii) the aggregate amount of Indebtedness of the Borrower and its Restricted
Subsidiaries consisting of the undrawn amount of all letters of credit
outstanding and bankers acceptances as of such date.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.


7

--------------------------------------------------------------------------------

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.


“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lender or any other Lender.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.


“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.


“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.


“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.


“Designated Rating” means the Borrower’s S&P Rating, Moody’s Rating and/or Fitch
Rating, as the case may be.


“Dollar Amount” of any currency at any date means (a) the amount of such
currency if such currency is Dollars or (b) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.


“Dollars” or “$” refers to lawful money of the United States of America.


8

--------------------------------------------------------------------------------

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America other than a Subsidiary
substantially all of the assets of which consist of the Equity Interests of
(and/or receivables or other amounts due from) one or more “controlled foreign
corporations” within the meaning of Section 957 of the Code, so long as such
Subsidiary (i) does not conduct any business or activities other than the
ownership of such Equity Interests and/or receivables and (ii) does not incur
and is not otherwise be liable for any Indebtedness or other liabilities.


“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.


“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).


“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.


“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, DebtDomain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Banks and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


9

--------------------------------------------------------------------------------

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.


“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or Section 4001(14) of ERISA or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived, with respect to any Plan; (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal of the Borrower or any of its ERISA Affiliates
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice concerning the imposition upon the Borrower or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.


“euro” and/or “€” means the single currency of the Participating Member States.


“Eurocurrency” when used in reference to a currency means an Agreed Currency and
when used in reference to any Loan or Borrowing, means that such Loan, or the
Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate, other than any Loan that bears interest at
the Alternate Base Rate which is determined by reference to the Adjusted LIBO
Rate.


“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.


“Event of Default” has the meaning assigned to such term in Section 7.01.


10

--------------------------------------------------------------------------------

“Exchange Rate” means, on any day, (a) with respect to any Foreign Currency, the
rate of exchange for the purchase of Dollars with such Foreign Currency in the
London foreign exchange market at or about 11:00 a.m. London time (or New York
time, as applicable) on a particular day as displayed by ICE Data Services  as
the “ask price”, or as displayed on such other information service which
publishes that rate of exchange from time to time in place of ICE Data Services
(or if such service ceases to be available, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (b) if such
amount is denominated in any other currency (other than Dollars), the equivalent
of such amount in Dollars as determined by the Administrative Agent using any
method of determination it deems appropriate in its sole discretion.


“Excluded Matters” means (i) the Borrower’s spinoff of Arcosa, Inc. to the
Borrower’s shareholders and (ii) an adverse ruling or determination the
litigation styled “United States of America ex rel. Joshua Harman,
Plaintiff/Relator, v. Trinity Industries, Inc. and Trinity Highway Products,
LLC, Defendants,” Civil Action No. 2:12-CV-0089, in the United States District
Court for the Eastern District of Texas, Marshall  Division.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation.  If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.17(f) and (d) any U.S. Federal withholding
Taxes imposed under FATCA.


“Existing Credit Agreement” has the meaning assigned to such term in the
recitals to this Agreement.


“Existing Letters of Credit” means the letters of credit issued for the account
of the Borrower or its Subsidiaries outstanding on the date hereof and described
on Schedule 1.01.


11

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.


“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it;
provided that, if the Federal Funds Effective Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.


“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.


“Fee Letters” means that certain Fee Letter dated as of September 19, 2018, by
and among the Borrower and JPMorgan Chase Bank, N.A.


“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.


“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).


“Fitch Rating” means, at any time, the rating issued by Fitch and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect,
Fitch’s general corporate rating with respect to the Borrower.


“Foreign Currencies” means Agreed Currencies other than Dollars.


“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.


“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.


“Foreign Currency Sublimit” means $50,000,000.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.


12

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive, requirement of, or other governmental restriction or any
similar binding form of decision of or determination by, or any binding
interpretation or administration of any of the foregoing by, any Governmental
Authority, whether now or hereafter in effect.


“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease Property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.


“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.


“Increasing Lender” has the meaning assigned to such term in Section 2.20.


13

--------------------------------------------------------------------------------

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind (excluding deposits from customers received in the ordinary course of
business), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to Property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of Property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on Property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, provided that the amount of any Indebtedness under this clause (f)
that has not been assumed by such Person shall be equal to the lesser of the
stated amount of such Indebtedness and the fair market value of the Property
securing such Indebtedness, (g) all Guarantees by such Person of Indebtedness of
others, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances, and (k)
liabilities of such Person in respect of any Swap Agreement, provided that, for
purposes of this definition, such liabilities of such Person in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that such Person would be required to pay if such
Swap Agreement were terminated at such time.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Indebtedness of a
Person shall not include the amount of the purchase price of an asset held back
by such Person to satisfy warranty, indemnity or other unperformed obligations
of the applicable seller.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.


“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).


“Interest Coverage Ratio” has the meaning assigned to such term in Section
6.09(b).


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in substantially
the form attached hereto as Exhibit H-2.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.


“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is seven, fourteen, or twenty-one
days (in each case, subject to availability) or one, two, three or six months
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.


14

--------------------------------------------------------------------------------

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.


“IRS” means the United States Internal Revenue Service.


“Issuing Bank” means JPMorgan Chase Bank, N.A. and Bank of America, N.A., each
in its capacity as the issuer of Letters of Credit hereunder, and any successors
in such capacity as provided in Section 2.06(i).  An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.  Each
reference herein to the “Issuing Bank” in connection with a Letter of Credit or
other matter shall be deemed to be a reference to the relevant Issuing Bank with
respect thereto.


“Joint Lead Arrangers” means JPMorgan Chase Bank, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, each in its capacity as a Joint Lead
Arranger and Joint Bookrunner.


“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).


“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time.  The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.


“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption or other documentation contemplated hereby, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption or other documentation contemplated hereby.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(including each Existing Letter of Credit).


“Leveraged Lease” means a lease transaction in which the lessor has borrowed a
portion of the acquisition cost of the asset leased by the lessee on a
non-recourse basis and the lender obtains an assignment of the lease and a
mortgage or security interest in the leased asset as collateral for such
Indebtedness.


15

--------------------------------------------------------------------------------

“Leverage Ratio” has the meaning assigned to such term in Section 6.09(a).


“LIBO Rate” means, with respect to (a) any Eurocurrency Loan denominated in any
LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, on the Quotation Day for such LIBOR Quoted Currency and Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement and (b) any
Eurocurrency Borrowing denominated in any Non-Quoted Currency and for any
applicable Interest Period, the applicable Local Screen Rate for such Non-Quoted
Currency on the Quotation Day for such Non-Quoted Currency and Interest Period;
provided that, if any Local Screen Rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; provided, further, that
if a LIBOR Screen Rate or a Local Screen Rate, as applicable, shall not be
available at such time for such Interest Period (the “Impacted Interest
Period”), then the LIBOR Screen Rate or Local Screen Rate, as applicable, for
such currency and such Interest Period shall be the Interpolated Rate; provided
that, if any Interpolated Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.  It is understood and
agreed that all of the terms and conditions of this definition of “LIBO Rate”
shall be subject to Section 2.14.


“LIBOR Quoted Currency” means any of (a) Dollars, (b) euros or (c) Pounds
Sterling.


“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.  The term “Lien”
shall include reservations, exceptions, encroachments, easements, rights of way,
covenants, conditions, restrictions, liens and other statutory, constitutional
or common law rights of landlords, leases and other title exceptions and
encumbrances affecting Property.  For purposes of this Agreement, the Borrower
and any Subsidiary shall be deemed to be the owner of any Property which it has
acquired or holds subject to a conditional sale agreement, financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person for security purposes.


16

--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Subsidiary Guaranty, and
all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.


“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Local Screen Rate” means either the CDOR Screen Rate or the TIIE Screen Rate.


“Local Time” means (a) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (b) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).


“Margin Stock” means margin stock within the meaning of Regulations T, U and X,
as applicable.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Loan Parties, taken as a whole,
(b) the ability of any Loan Party to perform any of its obligations under this
Agreement or any other Loan Document or (c) the validity or enforceability of
this Agreement or any and all other Loan Documents or the rights or remedies of
the Administrative Agent and the Lenders thereunder (it being agreed that the
Excluded Matters shall not be or result in a Material Adverse Effect).


“Material Domestic Subsidiary” means each Domestic Subsidiary (other than an
Unrestricted Subsidiary) (a) which, as of the most recent fiscal quarter of the
Borrower, for the period of four consecutive fiscal quarters then ended, for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) (or, if prior to the date of the delivery of the first financial statements
to be delivered pursuant to Section 5.01(a) or (b), the most recent financial
statements referred to in Section 3.04(a)), contributed (together with any
Restricted Subsidiary of such Domestic Subsidiary) greater than ten percent
(10%) of Consolidated EBITDA for such period, (b) which contributed (together
with any Restricted Subsidiary of such Domestic Subsidiary) greater than ten
percent (10%) of Consolidated Total Assets as of such date or (c) which accounts
(together with any Restricted Subsidiary of such Domestic Subsidiary) for more
than ten percent (10%) of the consolidated revenues of the Borrower and its
Restricted Subsidiaries as determined for the most-recently ended fiscal year
ending on or prior to such date of determination.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.


17

--------------------------------------------------------------------------------

“Maturity Date” means November 1, 2023.


“Mexican Pesos” means the lawful currency of the Republic of Mexico.


“Moody’s” means Moody’s Investors Service, Inc.


“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect,
Moody's general corporate rating with respect to the Borrower.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(e).


“Non-Quoted Currency” means any of (a) Canadian Dollars and (b) Mexican Pesos.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any Loan Party to
any of the Lenders, the Administrative Agent, the Issuing Banks or any
indemnified party, individually or collectively, existing on the Effective Date
or arising thereafter, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents or to the
Lenders or any of their Affiliates under any Swap Agreement with respect to
interest accruing on the Loans or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.


“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).


18

--------------------------------------------------------------------------------

“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.


“Participant” has the meaning assigned to such term in Section 9.04(c).


“Participant Register” has the meaning assigned to such term in Section 9.04(c).


“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.


“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise but excluding in any event a Hostile Acquisition) or
series of related acquisitions by the Borrower or any of its Restricted
Subsidiaries of (a) all or substantially all the assets of or (b) all or
substantially all the Equity Interests in, a Person or division or line of
business of a Person, if, at the time of and immediately after giving effect
thereto, (i) no Default has occurred and is continuing or would arise after
giving effect (including giving effect on a pro forma basis) thereto, (ii) so
long as after giving effect thereto, the representation and warranty set forth
in Section 3.17 continues to be true and correct, (iii) the Borrower and the
Subsidiaries are in compliance, on a pro forma basis, with the covenants
contained in Section 6.09 recomputed as of the last day of the most recently
ended fiscal quarter of the Borrower for which financial statements are
available, as if such acquisition (and any related incurrence or repayment of
Indebtedness, with any new Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms) had occurred on the
first day of each relevant period for testing such compliance and (iv) in the
case of an acquisition, merger or consolidation involving the Borrower, the
Borrower is the surviving entity of such merger and/or consolidation.


“Permitted Encumbrances” means:


(a)  Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;


(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;


19

--------------------------------------------------------------------------------

(c)  pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, health and wellness plans
and other social security laws or regulations or to secure obligations to
insurance carriers;


(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)  judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(l);


(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


(g)  ground leases, subleases, licenses and sublicenses in existence on the
Effective Date or granted under the permissions of Section 6.03 in respect of
real Property on which facilities owned or leased by the Borrower or any
Restricted Subsidiary are located that do not materially detract from the value
of the affected Property or interfere with the ordinary conduct of business of
the Borrower or any Restricted Subsidiary;


(h) Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;


(i) Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such Person to facilitate the purchase, shipment or
storage of such inventory or other goods in the ordinary course of business;


(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


(k) leases, licenses, subleases or sublicenses granted in compliance with
Section 6.03 to others that do not materially detract from the value of the
affected Property or interfere with the ordinary conduct of business of the
Borrower or any Restricted Subsidiary;


(l) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings made in respect of operating leases entered into by the
Borrower or any Restricted Subsidiary;


(m)  rights reserved to or vested in any Governmental Authority by the terms of
any right, power, franchise, grant, license or permit issued by such
Governmental Authority, or by any provision of any Governmental Rule;


20

--------------------------------------------------------------------------------

(n) rights reserved to or vested in any Governmental Authority to use, control
or regulate any Property of the Borrower or any Subsidiary, which do not
materially impair the use of such Property for the purposes for which it is
held; and


(o) any set-off or netting rights granted by the Borrower or any Subsidiary
pursuant to any Swap Agreement solely in respect of amounts owing under such
Swap Agreements;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” means:


(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof), in each case maturing within one year from the date of
acquisition thereof;


(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;


(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above;


(e) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $1,000,000,000;


(f) money market funds of a Lender and/or any Affiliate of a Lender; and


(g) investments in auction rate securities with a rating of AAA or higher and a
maximum maturity of one year, for which the reset date will be used to determine
the maturity date.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pounds Sterling” means the lawful currency of the United Kingdom.


21

--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.


“Property” means any interest in any kind of property or asset, whether real,
personal or mixed (including Equity Interests).


“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Qualified Acquisition” means any Material Acquisition involving consideration
paid by the Borrower or any of its Subsidiaries in an amount in excess of
$100,000,000.


“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (a) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (b) if the currency is euro, the day that is
two (2) TARGET2 Days before the first day of such Interest Period, and (c) for
any other currency, two (2) Business Days prior to the commencement of such
Interest Period (unless, in each case, market practice differs in the relevant
market where the LIBO Rate for such currency is to be determined, in which case
the Quotation Day will be determined by the Administrative Agent in accordance
with market practice in such market (and if quotations would normally be given
on more than one day, then the Quotation Day will be the last of those days)).


“Rating Agencies” means S&P, Moody’s and Fitch.


“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.


“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places)  supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.


“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Borrower.  No Lender shall be
obligated to be a Reference Bank without its consent.


“Register” has the meaning assigned to such term in Section 9.04(b).


“Regulation D” means Regulation D of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation T” means Regulation T of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


22

--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Regulation X” means Regulation X of the Federal Reserve Board, as in effect
from time to time and all official rulings and interpretations thereunder or
thereof.


“Reinvestment Notice” means (a) a written notice executed by an Authorized
Officer of the Borrower stating that no Default has occurred and is continuing
and that the Borrower intends to use all or specified portion of net cash
proceeds of an asset disposition on or prior to the end of the Reinvestment
Period applicable to such asset disposition to acquire assets or for other
purposes useful in the Borrower's business as described in Section 3.17 and (b)
in the case of certain dispositions of rail cars, such written notice delivered
quarterly pursuant to Section 5.01(e).


“Reinvestment Period” means, with respect to any asset disposition, the period
ending 180 days after such asset disposition; provided that, in the event the
Borrower has entered into a definitive contract or agreement to acquire assets
or for other purposes useful in the Borrower's business utilizing all or a
portion of the proceeds received from any such asset disposition, then the
Reinvestment Period shall be extended until the terms of such contract or
agreement are consummated, but in no event shall such Reinvestment Period be
longer than 270 days.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.


“Required Lenders” means, subject to Section 2.22,


(a) at any time prior to the termination or expiration of the Commitments,
Lenders having Revolving Credit Exposures (provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans)
and Unfunded Commitments representing more than fifty percent (50%) of the sum
of the total Revolving Credit Exposures and Unfunded Commitments at such time;
provided that, for purposes of declaring the Loans to be due and payable
pursuant to Section 7.01 or for purposes of terminating the Commitments, then,
in the event a Lender has not funded its participations in Swingline Loans
within one Business Day of such Lender’s receipt of notice from the
Administrative Agent pursuant to Section 2.05(c) (such amount, the “Swingline
Unfunded Amount”) and until such time as such Swingline Unfunded Amount is
actually funded by such Lender, (i) the Unfunded Commitment of each such Lender
shall be deemed to be reduced by such Swingline Unfunded Amount and (ii) the
Unfunded Commitment of the Swingline Lender shall be deemed to be increased by
such Swingline Unfunded Amount; and


(b) at any time following the termination or expiration of the Commitments,
Lenders having total Revolving Credit Exposure representing more than fifty
percent (50%) of the sum of the total Revolving Credit Exposures at such time;
provided that, for purposes of calculating Revolving Credit Exposure in
connection with this clause (b), the Swingline Exposure of each Lender shall be
its Applicable Percentage of the aggregate outstanding principal amount of all
Swingline Loans at such time; provided further that the Swingline Exposure of
any Lender who fails to fund its participation in Swingline Loans within one
Business Day of such Lender’s receipt of notice from the Administrative Agent
pursuant to Section 2.05 shall be deemed to be held by the Swingline Lender in
making such determination until such Lender shall have funded its participation
in such Swingline Loans.


23

--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
Property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.


“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Section 2.01.


“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.


“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement or, if no such rating is in effect, S&P's
general corporate rating with respect to the Borrower.


“Sale and Leaseback Transaction” means any sale or other transfer of any
Property by any Person with the intent to lease such Property as lessee.


“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom,
or other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b) or (d) any
Person otherwise the subject of any Sanctions.


“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, any European Union member
state, Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.


“Screen Rate” means the LIBOR Screen Rate and the CDOR Screen Rate collectively
and individually as the context may require.


“SEC” means the United States Securities and Exchange Commission.


“Securities Act” means the United States Securities Act of 1933.


24

--------------------------------------------------------------------------------

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.


“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Federal Reserve Board, the Financial Conduct Authority, the
Prudential Regulation Authority, the European Central Bank or other Governmental
Authority for any category of deposits or liabilities customarily used to fund
loans in the applicable currency, expressed in the case of each such requirement
as a decimal.  Such reserve, liquid asset, fees or similar requirements shall
include those imposed pursuant to Regulation D.  Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.


“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Restricted Subsidiary the payment of which is subordinated to payment of the
obligations under the Loan Documents pursuant to terms and conditions reasonably
satisfactory to the Administrative Agent.


“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness, in each case, on terms and
conditions reasonably satisfactory to the Administrative Agent.


“Subordinated Note Payment” means (a) any payment of principal in the event of a
conversion of all or part of Subordinated Indebtedness, (b) any prepayment or
repurchase of all or any part of any Subordinated Indebtedness or (c) any other
payment of principal on all or any part of any Subordinated Indebtedness.  The
term Subordinated Note Payment does not include any refinancing of any
Subordinated Indebtedness with Indebtedness permitted hereunder.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
Controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.


“Subsidiary” means any subsidiary of the Borrower.


“Subsidiary Guarantor” means each Material Domestic Subsidiary that is a party
to the Subsidiary Guaranty.  The Subsidiary Guarantors on the Effective Date are
identified as such in Schedule 3.01 hereto.


25

--------------------------------------------------------------------------------

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor, as amended, restated, supplemented or
otherwise modified from time to time.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“Syndication Agent” means Bank of America, N.A., in its capacity as syndication
agent for the credit facility evidenced by this Agreement.


“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.


“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“TIIE Screen Rate” means, with respect to any Interest Period, the Equilibrium
Interbank Rate as published by Banco de Mexico in the Federation’s Official
Gazette for Mexican Pesos with a tenor equal to such Interest Period (or, in the
event such rate does not appear in such Official Gazette, any other rate
determined by the Administrative Agent to be a similar rate published by Banco
de Mexico, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) at or about 11:00 a.m. (Mexico City, Mexico time) on
the Quotation Day for such Interest Period.


“TILC” means Trinity Industries Leasing Company, a Delaware corporation, and a
wholly-owned Subsidiary.


26

--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Unfunded Commitment” means, with respect to each Lender, the Commitment of such
Lender less its Revolving Credit Exposure; provided, that, as to any Lender,
clause (a) of the definition of “Swingline Exposure” shall only be applicable in
calculating a Lender’s Revolving Credit Exposure to the extent such Lender shall
have funded its respective participations in the outstanding Swingline Loans.


“Unrestricted Subsidiary” means (a) each Subsidiary designated on Schedule 3.01
as an Unrestricted Subsidiary and (b) each special purpose Subsidiary created
after the Effective Date (i) to incur Indebtedness for borrowed money that is
non-recourse to the Borrower or any Subsidiaries (other than such Subsidiary) or
to such Subsidiary's Property other than Property financed by such Indebtedness,
in each case pursuant to customary non-recourse provisions (including normal and
customary exceptions to the non-recourse nature thereof), or to enter into a
Leveraged Lease as the lessor, and (ii) for the sole purpose and business of
owning and holding or leasing, as the case may be, specific Property financed by
such Indebtedness or Leveraged Lease, as the case may be, and does not, and by
the terms of its organizational documents, or other agreement to which it or its
Property are subject, cannot, (A) own or hold any Property other than the
specific Property financed by such Indebtedness or Leveraged Lease, as the case
may be, or similar Property, (B) participate in any other business or (C) incur
any Indebtedness other than the Indebtedness to finance specific Property,
liquidity facilities in connection with securitization activities, Indebtedness
arising as a result of letters of credit issued for its account and Indebtedness
arising in connection with Swap Agreements.


“Unrestricted Subsidiary Indebtedness Interest Coverage Ratio” means, as of the
last day of any fiscal quarter, the ratio of (a) Consolidated EBITDA of the
Unrestricted Subsidiaries (calculated using the definition of Consolidated
EBITDA applied to the Unrestricted Subsidiaries on a consolidated basis mutatis
mutandis) to (b) the sum of cash interest payments made with respect to the
Indebtedness of the Unrestricted Subsidiaries on a consolidated basis, in each
case for the four (4) fiscal quarters ending on such last day.


“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.


“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


27

--------------------------------------------------------------------------------

SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”).  Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).


SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law, rule or regulation herein shall,
unless otherwise specified, refer to such law, rule or regulation as amended,
modified or supplemented from time to time and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


SECTION 1.04.  Accounting Terms; GAAP; Pro Forma Calculations.  (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made without
giving effect to (i) any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.


28

--------------------------------------------------------------------------------

(b)  All pro forma computations required to be made hereunder giving effect to
any acquisition or disposition, or issuance, incurrence or assumption of
Indebtedness, or other transaction shall in each case be calculated giving pro
forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation) as if such transaction had
occurred on the first day of the period of four consecutive fiscal quarters
ending with the most recent fiscal quarter for which financial statements shall
have been delivered pursuant to Section 5.01(a) or 5.01(b) (or, prior to the
delivery of any such financial statements, ending with the last fiscal quarter
included in the financial statements referred to in Section 3.04(a)), and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of (but without giving effect to any synergies
or cost savings) and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness).


SECTION 1.05.  Status of Obligations.  In the event that the Borrower or any
other Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, the Borrower shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness. 
Without limiting the foregoing, the Obligations are hereby designated as “senior
indebtedness” and as “designated senior indebtedness” and words of similar
import under and in respect of any indenture or other agreement or instrument
under which such Subordinated Indebtedness is outstanding and are further given
all such other designations as shall be required under the terms of any such
Subordinated Indebtedness in order that the Lenders may have and exercise any
payment blockage or other remedies available or potentially available to holders
of senior indebtedness under the terms of such Subordinated Indebtedness.


SECTION 1.06.  Conversion of Foreign Currencies.


(a) Dollar Equivalents.  The Administrative Agent may determine the Dollar
Amount of any amount as required hereby, and a determination thereof by the
Administrative Agent shall be conclusive absent manifest error.  The
Administrative Agent may, but shall not be obligated to, rely on any
determination of any Dollar Amount by the Borrower.  The Administrative Agent
may determine or redetermine the Dollar Amount of any amount on any date either
in its own discretion or upon the request of any Lender, including the Dollar
Amount of any Loan or Letter of Credit made or issued in any Foreign Currency.


(b) Rounding-Off.  The Administrative Agent may set up appropriate rounding-off
mechanisms or otherwise round-off amounts hereunder to the nearest higher or
lower amount in whole Dollars, euro, Pounds Sterling, Canadian Dollars, Mexican
Pesos, whole other currency or smaller denomination thereof to ensure amounts
owing by any party hereunder or that otherwise need to be calculated or
converted hereunder are expressed in whole Dollars, whole Pounds Sterling, euro,
Mexican Peso, whole other currency or in whole smaller denomination thereof, as
may be necessary or appropriate.


29

--------------------------------------------------------------------------------

ARTICLE II


The Credits


SECTION 2.01.  Commitments.  Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrower in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of such Lender’s Revolving Credit
Exposure exceeding such Lender’s Commitment, (b) subject to Sections 2.04 and
2.11(b), the sum of the Dollar Amount of the total Revolving Credit Exposures
exceeding the Aggregate Commitment or (c) subject to Sections 2.04 and 2.11(b),
the Dollar Amount of the total outstanding Revolving Loans and LC Exposure, in
each case denominated in Foreign Currencies, exceeding the Foreign Currency
Sublimit.  Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.


SECTION 2.02.  Loans and Borrowings.  (a) Each Revolving Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Revolving
Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans or fund participations
in Letters of Credit and Swingline Loans as required.  Any Swingline Loan shall
be made in accordance with the procedures set forth in Section 2.05.


(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that each ABR Loan shall only be made in Dollars. 
Each Swingline Loan shall be an ABR Loan.  Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan (and in the case of an Affiliate, the provisions of Sections
2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same extent as to
such Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.


(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or, if such Borrowing is denominated in a Foreign
Currency, 1,000,000 units of such currency) and not less than $5,000,000 (or, if
such Borrowing is denominated in a Foreign Currency, 5,000,000 units of such
currency).  At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e).  Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000.  Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of fifteen (15) Eurocurrency Revolving Borrowings outstanding.


(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


30

--------------------------------------------------------------------------------

SECTION 2.03.  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
(a) by irrevocable written notice (via a written Borrowing Request signed by the
Borrower, promptly followed by telephonic confirmation of such request) in the
case of a Eurocurrency Borrowing, not later than 12:00 noon, Local Time, three
(3) Business Days (in the case of a Eurocurrency Borrowing denominated in
Dollars) or by irrevocable written notice (via a written Borrowing Request
signed by the Borrower) not later than 12:00 noon, Local Time, three (3)
Business Days (in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency), in each case before the date of the proposed Borrowing or (b) by
telephone in the case of an ABR Borrowing, not later than 12:00 noon, New York
City time, on the date of the proposed Borrowing; provided that any such notice
of an ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement
as contemplated by Section 2.06(e) may be given not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing.  Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:


(i) the aggregate principal amount of the requested Borrowing;


(ii) the date of such Borrowing, which shall be a Business Day;


(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(iv) in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and


(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then, in the
case of a Borrowing denominated in Dollars, the requested Revolving Borrowing
shall be an ABR Borrowing.  If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.


SECTION 2.04.  Determination of Dollar Amounts.  The Administrative Agent will
determine the Dollar Amount of:


(a) each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,


(b) the LC Exposure as of the date of each request for the issuance, amendment,
renewal or extension of any Letter of Credit, and


(c) all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.


31

--------------------------------------------------------------------------------

Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.


SECTION 2.05.  Swingline Loans.  (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $30,000,000,
(ii) the Dollar Amount of the Swingline Lender’s Revolving Credit Exposure
exceeding its Commitment, or (iii) subject to Section 2.04, the Dollar Amount of
the total Revolving Credit Exposure exceeding the Aggregate Commitment; provided
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Swingline Loans.


(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan.  Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan.  The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower.  The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., New York City time, on the requested date of such Swingline Loan.


(c) The Swingline Lender may by written notice given to the Administrative Agent
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, promptly upon receipt of such notice from
the Administrative Agent (and in any event, if such notice is received by 1:00
p.m., New York City time, on a Business Day, no later than 5:00 p.m., New York
City time on such Business Day and if received after 1:00 p.m., New York City
time, on a Business Day, no later than 10:00 a.m. New York City time on the
immediately succeeding Business Day) to pay to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.  Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amounts so
received by it from the Lenders.  The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender.  Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.


32

--------------------------------------------------------------------------------

(d) The Swingline Lender may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of the Swingline Lender.  At the time any such
replacement shall become effective, the Borrower shall pay all unpaid interest
accrued for the account of the replaced Swingline Lender pursuant to Section
2.13(a).  From and after the effective date of any such replacement, (x) the
successor Swingline Lender shall have all the rights and obligations of the
replaced Swingline Lender under this Agreement with respect to Swingline Loans
made thereafter and (y) references herein to the term “Swingline Lender” shall
be deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of the Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.


(e) Subject to the appointment and acceptance of a successor Swingline Lender,
the Swingline Lender may resign as Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, the Swingline Lender shall be replaced in accordance
with Section 2.05(d) above.


SECTION 2.06.  Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit denominated in Agreed Currencies as the applicant thereof for the support
of its or its Subsidiaries’ obligations, in a form reasonably acceptable to the
Administrative Agent and the Issuing Banks, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, each Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder supports any obligations of, or is for the account of, a Subsidiary,
or states that a Subsidiary is the “account party,” “applicant,” “customer,”
“instructing party,” or the like of or for such Letter of Credit, and without
derogating from any rights of the applicable Issuing Bank (whether arising by
contract, at law, in equity or otherwise) against such Subsidiary in respect of
such Letter of Credit, the Borrower (i) shall reimburse, indemnify and
compensate the applicable Issuing Bank hereunder for such Letter of Credit
(including to reimburse any and all drawings thereunder) as if such Letter of
Credit had been issued solely for the account of the Borrower and (ii)
irrevocably waives any and all defenses that might otherwise be available to it
as a guarantor or surety of any or all of the obligations of such Subsidiary in
respect of such Letter of Credit.  The Borrower hereby acknowledges that the
issuance of such Letters of Credit for its Subsidiaries inures to the benefit of
the Borrower, and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries.


33

--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the Agreed Currency applicable thereto, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by an Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i)
subject to Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall
not exceed $100,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of
the Dollar Amount of the total Revolving Credit Exposures shall not exceed the
Aggregate Commitment, (iii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit and (iv) subject to Sections 2.04 and 2.11(b), the Dollar amount of the
LC Exposure of any individual Issuing Bank shall not exceed $50,000,000 (unless
otherwise agreed to by such Issuing Bank, the Administrative Agent and the
Borrower).


(c) Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit provided that (A)
any Letter of Credit with a one-year term may provide for the renewal thereof
for additional one-year periods not to extend past the date in clause (ii) below
and (B) Letters of Credit with an aggregate face amount not to exceed
$35,000,000 may have expiration dates that extend to the date three years after
the date of the issuance of each such Letter of Credit (or, in the case of any
renewal or extension thereof, three years after such renewal or extension) not
to extend past the date in clause (ii) and (ii) the date that is five (5)
Business Days prior to the Maturity Date.


(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof or with respect to the Existing
Letters of Credit, upon the effectiveness of this Agreement) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.


34

--------------------------------------------------------------------------------

(e) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent in the currency in which it is denominated
the amount equal to such LC Disbursement, calculated as of the date such Issuing
Bank made such LC Disbursement (or if such Issuing Bank shall so elect in its
sole discretion by notice to the Borrower, in such other Agreed Currency which
was paid by such Issuing Bank pursuant to such LC Disbursement in an amount
equal to such LC Disbursement) not later than 12:00 noon, Local Time, on the
date that such LC Disbursement is made, if the Borrower shall have received
notice of such LC Disbursement prior to 10:00 a.m., Local Time, on such date,
or, if such notice has not been received by the Borrower prior to such time on
such date, then not later than 12:00 noon, Local Time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than the Dollar Amount of $1,000,000, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 or 2.05 that such payment be financed with (i)
to the extent such LC Disbursement was made in Dollars, an ABR Revolving
Borrowing, Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an
amount equal to such LC Disbursement or (ii) to the extent that such LC
Disbursement was made in a Foreign Currency, a Eurocurrency Revolving Borrowing
in such Foreign Currency in an amount equal to such LC Disbursement and, in each
case, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan, as applicable.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof.  Promptly following receipt of such notice, each Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to such Issuing Bank the amounts so received by it from the
Lenders.  Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to such Issuing Bank or, to the extent that Lenders have
made payments pursuant to this paragraph to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear.  Any payment
made by a Lender pursuant to this paragraph to reimburse such Issuing Bank for
any LC Disbursement (other than the funding of Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.  If the
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, the
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.


35

--------------------------------------------------------------------------------

(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of such Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, such Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


(g) Disbursement Procedures.  An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable, at the rate per
annum then applicable to ABR Revolving Loans (or in the case such LC
Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans) and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, then Section 2.13(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of such Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.


36

--------------------------------------------------------------------------------

(i) Replacement of Issuing Bank.  An Issuing Bank may be replaced at any time by
written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b).  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.


(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than fifty
percent (50%) of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
103% of the Dollar Amount of the LC Exposure as of such date plus any accrued
and unpaid interest thereon; provided that (i) the portions of such amount
attributable to undrawn Foreign Currency Letters of Credit or LC Disbursements
in a Foreign Currency that the Borrower is not late in reimbursing shall be
deposited in the applicable Foreign Currencies in the actual amounts of such
undrawn Letters of Credit and LC Disbursements and (ii) the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (i) or (j) of Section 7.01.  For the purposes of
this paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the Borrower.  The Borrower also shall deposit cash collateral
pursuant to this paragraph as and to the extent required by Section 2.11(b). 
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse such Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure 
representing greater than fifty (50%) of the total LC Exposure), be applied to
satisfy other Obligations.  If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.


37

--------------------------------------------------------------------------------

SECTION 2.07.  Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that Swingline Loans shall be made as provided in Section 2.05.  The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to (x) an account of the
Borrower maintained with the Administrative Agent in New York City or Chicago
and designated by the Borrower in the applicable Borrowing Request, in the case
of Loans denominated in Dollars and (y) an account of the Borrower in the
relevant jurisdiction and designated by the Borrower in the applicable Borrowing
Request, in the case of Loans denominated in a Foreign Currency; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to
such Issuing Bank.


(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (including without limitation the Overnight Foreign
Currency Rate in the case of Loans denominated in a Foreign Currency) or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans.  If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.


SECTION 2.08.  Interest Elections.  (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurocurrency Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Loans, which may not be converted or continued.


(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by the Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election.  Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.  Notwithstanding any contrary provision herein,
this Section shall not be construed to permit the Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under such Borrowing.


38

--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.


(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period (i) in the case of a Borrowing
denominated in Dollars, such Borrowing shall be converted to an ABR Borrowing
and (ii) in the case of a Borrowing denominated in a Foreign Currency in respect
of which the Borrower shall have failed to deliver an Interest Election Request
prior to the third (3rd) Business Day preceding the end of such Interest Period,
such Borrowing shall automatically continue as a Eurocurrency Borrowing in the
same Agreed Currency with an Interest Period of one month unless such
Eurocurrency Borrowing is or was repaid in accordance with Section 2.11. 
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Revolving Borrowing denominated in Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Revolving Borrowing denominated in Dollars shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto and
(iii) unless repaid, each Eurocurrency Revolving Borrowing denominated in a
Foreign Currency shall automatically be continued as a Eurocurrency Borrowing
with an Interest Period of one month.


SECTION 2.09.  Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.


(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.


39

--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days (or such lesser period as the Administrative Agent shall
agree to in writing) prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.


SECTION 2.10.  Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date in the currency of such Loan and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the first date after such Swingline Loan is made that is the
15th or last day of a calendar month and is at least two (2) Business Days after
such Swingline Loan is made; provided that on each date that a Revolving
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the Obligations.


(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in the form
attached hereto as Exhibit I.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).


40

--------------------------------------------------------------------------------

SECTION 2.11.  Prepayment of Loans.


(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a).  The Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
Swingline Lender) by written notice (promptly followed by telephonic
confirmation of such request) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Revolving Borrowing, not later than 12:00 noon,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or four (4) Business Days (in the case of a Eurocurrency
Borrowing denominated in a Foreign Currency), in each case before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 12:00 noon, New York City time on the date of prepayment or (iii) in
the case of prepayment of a Swingline Loan, not later than 1:00 p.m., New York
City time, on the date of prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09.  Promptly
following receipt of any such notice relating to a Revolving Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 and (ii) break funding payments pursuant to Section 2.16.


(b) If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or (B) the
sum of the aggregate principal Dollar Amount of all of the outstanding Revolving
Credit Exposures denominated in Foreign Currencies (the “Foreign Currency
Exposure”) (so calculated), as of the most recent Computation Date with respect
to each such Credit Event, exceeds the Foreign Currency Sublimit or (ii) solely
as a result of fluctuations in currency exchange rates, (A) the sum of the
aggregate principal Dollar Amount of all of the Revolving Credit Exposures (so
calculated) exceeds 105% of the Aggregate Commitment or (B) the Foreign Currency
Exposure, as of the most recent Computation Date with respect to each such
Credit Event, exceeds 105% of the Foreign Currency Sublimit, the Borrower shall
in each case immediately repay Borrowings or cash collateralize LC Exposure in
an account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause (x) the
aggregate Dollar Amount of all Revolving Credit Exposures (so calculated) to be
less than or equal to the Aggregate Commitment and (y) the Foreign Currency
Exposure to be less than or equal to the Foreign Currency Sublimit, as
applicable.


SECTION 2.12.  Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily unused amount of the Commitment of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates (it being understood and agreed
that any Lender’s Swingline Exposure shall not be deemed to be a component of
such Lender’s unused Commitment for purposes of calculating the commitment fee
under this Section 2.12(a)).  Accrued commitment fees shall be payable in
arrears on the last day of March, June, September and December of each year and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the date hereof.  All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).


41

--------------------------------------------------------------------------------

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurocurrency Revolving Loans on the average daily
Dollar Amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to each Issuing Bank for its own account a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by such Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as such
Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to each Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).  Participation fees and fronting fees in respect of
Letters of Credit denominated in Dollars shall be paid in Dollars, and
participation fees and fronting fees in respect of Letters of Credit denominated
in a Foreign Currency shall be paid in such Foreign Currency.


(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent (including all fees due and payable
pursuant to the terms of the Fee Letters).


(d) All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to such Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.


SECTION 2.13.  Interest.  (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.


(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c) Notwithstanding the foregoing, during the occurrence and continuance of an
Event of Default, the Required Lenders may, at their option, by written notice
to the Borrower (which notice may be revoked at the option of the Required
Lenders notwithstanding any provision of Section 9.02 requiring the consent of
“each Lender directly affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% per annum plus the rate
otherwise applicable to such Loans as provided in the preceding paragraphs of
this Section or (ii) in the case of any other amount outstanding hereunder, such
amount shall accrue at 2% per annum plus the rate applicable to such fee or
other obligation as provided hereunder; provided that during the occurrence and
continuance of an Event of Default under Section 7.01(a), (b), (i) or (j), all
Loans shall automatically bear interest at 2% per annum plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
and in the case of any other amount outstanding hereunder, such amount shall
automatically accrue at 2% per annum plus the rate applicable to such fee or
other obligation as provided hereunder.


42

--------------------------------------------------------------------------------

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Revolving Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.


(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest (i) computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and (ii) for
Borrowings denominated in Pounds Sterling and Canadian Dollars shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.


SECTION 2.14.  Alternative Rate of Interest.


(a) If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the LIBO Rate shall be the Reference Bank Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however,  that if less than two Reference Banks shall supply
a rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its reasonable discretion after consultation with the Borrower and consented
to in writing by the Required Lenders (the “Alternative Rate”); provided,
however, that until such time as the Alternative Rate shall be determined and so
consented to by the Required Lenders, Borrowings shall not be available in such
Foreign Currency.


(b) If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:


(i) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the applicable Screen Rate is not
available or published on a current basis), for a Loan in the applicable
currency or for the applicable Interest Period; or


43

--------------------------------------------------------------------------------

(ii) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurocurrency Borrowing in the applicable
currency or for the applicable Interest Period, as the case may be, shall be
ineffective and any such Eurocurrency Borrowing shall be repaid or (solely if
such Eurocurrency Borrowing is denominated in Dollars) converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, (ii) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing and (iii) if any
Borrowing Request requests a Eurocurrency Borrowing in a Foreign Currency, then
the LIBO Rate for such Eurocurrency Borrowing shall be the Alternative Rate;
provided that if the circumstances giving rise to such notice affect only one
Type of Borrowings, then the other Type of Borrowings shall be permitted.


(c) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (b)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (b)(i) have not arisen but either
(w) the supervisor for the administrator of the applicable Screen Rate has made
a public statement that the administrator of the applicable Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the applicable Screen Rate), (x) the administrator of the
applicable Screen Rate has made a public statement identifying a specific date
after which the applicable Screen Rate will permanently or indefinitely cease to
be published by it (and there is no successor administrator that will continue
publication of the applicable Screen Rate), (y) the supervisor for the
administrator of the applicable Screen Rate has made a public statement
identifying a specific date after which the applicable Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the applicable Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which an applicable Screen Rate for any Agreed
Currency may no longer be used for determining interest rates for loans, then
the Administrative Agent and the Borrower shall (A) endeavor to establish an
alternate rate of interest to the LIBO Rate for Loans denominated in Dollars,
and (B) endeavor to establish an Alternative Rate as described in clause (a)
above for Loans denominated in Agreed Currencies other than Dollars, in each
case, that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States in
Dollars or such Agreed Currency at such time, as applicable and shall enter into
an amendment to this Agreement to reflect such alternate rate or rates of
interest and such other related changes to this Agreement as may be applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the Applicable Rate); provided that, if such alternate rate of
interest as so determined would be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. Notwithstanding anything to the
contrary in Section 9.02, any such amendment establishing an alternate rate of
interest for Loans denominated in Dollars shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five Business Days of the
date notice of such alternate rate or rates of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment.  Until an alternate rate of interest or
Alternative Rate, as applicable, shall be determined in accordance with this
clause (c) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.14(c), only to the extent the applicable
Screen Rate for the applicable Agreed Currency and such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing, and any Borrowing
Request for a Eurocurrency Borrowing in a Foreign Currency shall, in each case,
be ineffective and any such Eurocurrency Borrowing shall be repaid or (solely if
such Eurocurrency Borrowing is denominated in Dollars) converted into an ABR
Borrowing on the last day of the then current Interest Period applicable
thereto, and (y) if any Borrowing Request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as an ABR Borrowing.


44

--------------------------------------------------------------------------------

SECTION 2.15.  Increased Costs.  (a) If any Change in Law shall:


(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or any Issuing Bank;


(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or


(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.


(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy and liquidity), then from time to time
the Borrower will pay to such Lender or such Issuing Bank, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Bank or such Lender’s or such Issuing Bank’s holding company for any such
reduction suffered.


(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof.


45

--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the eurocurrency market.  A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.


SECTION 2.17.  Taxes.  (a) Payments Free of Taxes.  Any and all payments by or
on account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.


46

--------------------------------------------------------------------------------

(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.


(c) Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.


(d) Indemnification by the Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.


(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).


(f) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.


47

--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:


(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed
copy of IRS Form W‑9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;


(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E or IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed copy of IRS Form W-8BEN or IRS Form W-8BEN-E; or


(4) to the extent a Foreign Lender is not the beneficial owner, an executed copy
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;


48

--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.


(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.


(h) Survival.  Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.


49

--------------------------------------------------------------------------------

(i) Defined Terms.  For purposes of this Section 2.17, the term “Lender”
includes the Issuing Banks and the term “applicable law” includes FATCA.


SECTION 2.18.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.


(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars, 1:00 p.m., New York City time
and (ii) in the case of payments denominated in a Foreign Currency, 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off, recoupment or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made (i) in the same currency in which the applicable Credit Event was
made (or where such currency has been converted to euro, in euro) and (ii) to
the Administrative Agent at its offices in New York City or, in the case of a
Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension.  Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
the Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by the Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the Borrower
takes all risks of the imposition of any such currency control or exchange
regulations.


(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


50

--------------------------------------------------------------------------------

(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent.  The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03 or 2.05, as
applicable and (ii) the Administrative Agent to charge any deposit account of
the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.


(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements and Swingline Loans to any assignee or participant, other
than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).


(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or an Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.


51

--------------------------------------------------------------------------------

SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.15, or the Borrower is required to
pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Banks and the
Swingline Lender), which consent shall not unreasonably be withheld, (ii) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in LC Disbursements and Swingline
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


52

--------------------------------------------------------------------------------

SECTION 2.20.  Increase of Commitments.  The Borrower may from time to time
elect to increase the Commitments, in each case in minimum increments of
$5,000,000 and not less than $20,000,000, so long as, after giving effect
thereto, the aggregate amount of such increases does not exceed $200,000,000,
after giving effect to any such increase, the Aggregate Commitment does not
exceed $650,000,000 and the total number of increases implemented under this
Section 2.20 does not exceed four (4).  The Borrower may arrange for any such
increase to be provided by one or more Lenders (each Lender so agreeing to an
increase in its Commitment, an “Increasing Lender”), or by one or more new
banks, financial institutions or other entities (each such new bank, financial
institution or other entity, an “Augmenting Lender”; provided that no Ineligible
Institution may be an Augmenting Lender), which agree to increase their existing
Commitments or provide new Commitments, as the case may be; provided that (i)
each Augmenting Lender, shall be subject to the approval of the Borrower, the
Administrative Agent and the Issuing Banks and the Swingline Lender to the
extent the consent of the Issuing Banks or the Swingline Lender would be
required to effect an assignment under Section 9.04(b), and (ii) (x) in the case
of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit C hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto.  No consent of any
Lender (other than the Lenders participating in the increase) shall be required
for any increase in Commitments pursuant to this Section 2.20.  Increases and
new Commitments pursuant to this Section 2.20 shall become effective on the date
agreed by the Borrower, the Administrative Agent and the relevant Increasing
Lenders or Augmenting Lenders, and the Administrative Agent shall notify each
Lender thereof.  Notwithstanding the foregoing, no increase in the Commitments
(or in the Commitment of any Lender) shall become effective under this paragraph
unless, (i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) as of the effective date of any such
increase, no Default shall exist and (ii) the Administrative Agent shall have
received evidence reasonably acceptable to the Administrative Agent as to the
organizational power and authority of the Borrower to borrow hereunder after
giving effect to such increase.  On the effective date of any increase in the
Commitments, (i) each relevant Increasing Lender and Augmenting Lender shall
make available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and (ii)
the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Commitments (with such
reborrowing to consist of the Types of Revolving Loans, with related Interest
Periods if applicable, specified in a notice delivered by the Borrower, in
accordance with the requirements of Section 2.03).  The deemed payments made
pursuant to clause (ii) of the immediately preceding sentence shall be
accompanied by payment of all accrued interest on the amount prepaid and, in
respect of each Eurocurrency Loan, shall be subject to indemnification by the
Borrower pursuant to the provisions of Section 2.16 if the deemed payment occurs
other than on the last day of the related Interest Periods.  Notwithstanding
anything herein to the contrary, the Administrative Agent, the Borrower and the
applicable Augmenting Lenders and/or Increasing Lenders may agree upon
procedures for phasing in any increase to minimize breakage costs or for reasons
of convenience.  Nothing contained in this Section 2.20 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.  In connection with any increase of the
Commitments pursuant to this Section 2.20, any Augmenting Lender becoming a
party hereto shall (1) execute such documents and agreements as the
Administrative Agent may reasonably request and (2) in the case of any
Augmenting Lender that is organized under the laws of a jurisdiction outside of
the United States of America, provide to the Administrative Agent, its name,
address, tax identification number and/or such other information as shall be
necessary for the Administrative Agent to comply with “know your customer” and
anti-money laundering rules and regulations, including without limitation, the
Patriot Act.


53

--------------------------------------------------------------------------------

SECTION 2.21.  Judgment Currency.  If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given.  The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency.  If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Administrative Agent, as the case may
be, against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Administrative Agent, as
the case may be, in the specified currency and (b) any amounts shared with other
Lenders as a result of allocations of such excess as a disproportionate payment
to such Lender under Section 2.18, such Lender or the Administrative Agent, as
the case may be, agrees to remit such excess to the Borrower.


SECTION 2.22.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:


(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);


(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.02 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Administrative Agent hereunder; (ii) second, to
the payment on a pro rata basis of any amounts owing by such Defaulting Lender
to any Issuing Bank or the Swingline Lender hereunder; (iii) third, to cash
collateralize each Issuing Bank’s LC Exposure with respect to such Defaulting
Lender in accordance with this Section; (iv) fourth, as the Borrower may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; (v) fifth, if so determined by the Administrative Agent and the Borrower,
to be held in a deposit account and released pro rata in order to (x) satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement and (y) cash collateralize each Issuing Bank’s future
LC Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with this Section;
(vi) sixth, to the payment of any amounts owing to the Lenders, the Issuing
Banks or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any Issuing Bank or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement or under any other Loan Document;
(vii) seventh, so long as no Default or Event of Default exists, to the payment
of any amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement or under any other Loan Document; and (viii) eighth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or LC Disbursements
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments without giving effect to clause (d)
below.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section shall be deemed paid
to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto;


54

--------------------------------------------------------------------------------

(c) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); except that (x) the Commitment of
any Defaulting Lender may not be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender;


(d) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:


(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that such reallocation does not, as to any
non-Defaulting Lender, cause the Dollar Amount of such non-Defaulting Lender’s
Revolving Credit Exposure to exceed its Commitment;


(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;


(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;


(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to such Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and


55

--------------------------------------------------------------------------------

(e) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.22(d), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(d)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Banks have a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and any
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or such Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Banks each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
 
ARTICLE III



Representations and Warranties


The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.   Organization; Powers; Subsidiaries.  Each of the Borrower and
its Restricted Subsidiaries is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.  Schedule 3.01 hereto (as supplemented from time to
time) identifies each Subsidiary, noting whether such Subsidiary is a Material
Domestic Subsidiary and specifying those Subsidiaries that are Unrestricted
Subsidiaries, the jurisdiction of its incorporation or organization, as the case
may be, the percentage of issued and outstanding shares of each class of its
Equity Interests owned by the Borrower and the other Subsidiaries and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class issued and outstanding.
 
SECTION 3.02.  Authorization; Enforceability.  The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders. 
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
56

--------------------------------------------------------------------------------

SECTION 3.03.  Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Loan Party or its assets, or give rise to a right thereunder to
require any payment to be made by any Loan Party, and (d) will not result in the
creation or imposition of any Lien on any asset of any Loan Party.
 
SECTION 3.04.  Financial Condition; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2017 reported on by Ernst & Young, LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2018.  Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
 
(b) Since December 31, 2017, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to result in a Material Adverse Effect.
 
SECTION 3.05.  Properties.  (a) Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all Property
material to its business, which is not subject to any Lien except for (i)
Permitted Encumbrances and (ii) minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or to utilize
such properties for their intended purposes.
 
(b) Each of the Borrower and its Restricted Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Restricted Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.06.  Litigation, Environmental and Labor Matters.  (a) There are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or
(ii) that involve this Agreement or the Transactions.
 
(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
 
57

--------------------------------------------------------------------------------

(c) There are no strikes, lockouts or slowdowns against the Borrower or any of
its Restricted Subsidiaries pending or, to their knowledge, threatened.  The
hours worked by and payments made to employees of the Borrower and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law relating to
such matters.  All material payments due from the Borrower or any of its
Restricted Subsidiaries, or for which any claim may be made against the Borrower
or any of its Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits, have been paid or accrued as
liabilities on the books of the Borrower or such Restricted Subsidiary.  The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement under which the Borrower or any of its Restricted
Subsidiaries is bound that could reasonably be expected to result in a Material
Adverse Effect.
 
SECTION 3.07.  Compliance with Laws and Agreements.  Each of the Borrower and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its Property and all
indentures, agreements and other instruments binding upon it or its Property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
SECTION 3.08.  Investment Company Status.  Neither the Borrower nor any of its
Restricted Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
 
SECTION 3.09.  Taxes.  Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.10.  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.11.  Disclosure.  Neither the confidential information memorandum
previously provided by the Borrower nor any of the other reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower or any Restricted Subsidiary to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
 
SECTION 3.12.  Margin Regulations.  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any
Borrowing or Letter of Credit extension hereunder will be used to buy or carry
any Margin Stock.  Following the application of the proceeds of each Borrowing
or drawing under each Letter of Credit, not more than 25% of the value of the
assets (either of the Borrower only or of the Borrower and its Subsidiaries on a
consolidated basis) will be Margin Stock.
 
58

--------------------------------------------------------------------------------

SECTION 3.13.  Liens.  There are no Liens on any of the real or personal
properties of the Borrower or any Restricted Subsidiary except for Liens
permitted by Section 6.02.
 
SECTION 3.14.  No Default.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.15.  No Burdensome Restrictions.  The Borrower is not subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under
Section 6.08.
 
SECTION 3.16.  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and  to the knowledge of the Borrower its officers,
directors, employees and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of the Borrower, any
Subsidiary, or to the knowledge of the Borrower or such Subsidiary their
respective directors, officers, employees, or any agent of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, use of proceeds or other Transactions will violate any
Anti-Corruption Law or applicable Sanctions.
 
SECTION 3.17.  Primary Business.  The primary business of the Borrower and the
Subsidiaries taken as a whole is that of the manufacturing of, and services
related to, transportation, construction, chemical, energy and industrial
products, and the leasing of railroad cars and related equipment and businesses
reasonably related to the foregoing.
 
SECTION 3.18.  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.
 
SECTION 3.19.  Plan Assets.  None of the Borrower or any of its Subsidiaries is
a Benefit Plan.
 
ARTICLE IV



Conditions


SECTION 4.01.  Effective Date.  The effectiveness of this Agreement and the
obligations of the Lenders to make Loans hereunder and any agreement of the
Issuing Banks to issue, amend, renew or extend any Letter of Credit hereunder
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received (i) from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other legal opinions,
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.


59

--------------------------------------------------------------------------------

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Haynes & Boone, LLP, counsel for the Loan Parties, substantially in the
form of Exhibit B, and covering such other matters relating to the Loan Parties,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request.  The Borrower hereby requests such counsel to deliver such
opinion.


(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the initial Loan Parties, the
authorization of the Transactions and any other legal matters relating to such
Loan Parties, the Loan Documents or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.


(d) All governmental and third party approvals necessary in connection with the
Loan Documents or the Transactions and the continuing operations of the Loan
Parties (including shareholder approvals, if any) shall have been obtained on
satisfactory terms and shall be in full force and effect.


(e) The Lenders shall have received reasonably satisfactory financial statement
projections through and including the Borrower’s 2021 fiscal year, together with
such information as the Administrative Agent and the Lenders shall reasonably
request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).


(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, certifying (i) that the representations and warranties
contained in Article III are true and correct in all material respects (or, in
the case of any representation or warranty already qualified by materially, in
all respects) as of such date and (ii) that no Default or Event of Default has
occurred and is continuing as of such date.


(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.


(h) Upon the reasonable request of any Lender made in writing at least ten (10)
days prior to the Effective Date, the Borrower shall have provided to such
Lender, and such Lender shall be reasonably satisfied with, the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case at least five (5) days prior to the
Effective Date.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:


60

--------------------------------------------------------------------------------

(a) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true and correct in all material respects (without
duplication of any materiality qualifiers set forth therein) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects (or, in the case of any
representation or warranty already qualified by materially, in any respect) as
of such earlier date, and except that the representations and warranties
contained in Sections 3.04(a)(i) and (a)(ii) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 5.01(a) and (b),
respectively.


(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V



Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been cash
collateralized, in each case, without any pending draw, and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agrees with the Lenders
that:
 
SECTION 5.01.  Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a) within ninety (90) days after the end of each fiscal year of the Borrower
(or, if earlier, by the date that the Annual Report on Form 10-K of the Borrower
for such fiscal year would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form) (commencing with the fiscal year ended
December 31, 2018), its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by Ernst & Young, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;


(b) within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, by the date that
the Quarterly Report on Form 10‑Q of the Borrower for such fiscal quarter would
be required to be filed under the rules and regulations of the SEC, giving
effect to any automatic extension available thereunder for the filing of such
form) (commencing with the fiscal quarter ended September 30, 2018), its
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;


61

--------------------------------------------------------------------------------

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower, substantially
in the form of Exhibit E, (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.09
(which, commencing with the fiscal quarter ending September 30, 2018, shall
contain consolidating financial information with respect to the Borrower, its
Restricted Subsidiaries and its Unrestricted Subsidiaries supporting the
calculation of the financial covenants satisfactory to the Administrative Agent)
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;


(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;


(e) concurrently with any delivery of financial statements under clause (a) or
(b) above, a Reinvestment Notice with respect to asset dispositions of rail cars
(other than dispositions of rail cars (i) owned less than one year disposed of
in the ordinary course of business, and (ii) by a Restricted Subsidiary to an
Unrestricted Subsidiary);


(f) concurrently with the delivery of the certificate described in Section
5.01(c) above for each fiscal year of Borrower; if requested by the
Administrative Agent, within 45 days after the delivery of the certificate
described in Section 5.01(c) for a fiscal quarter; and, if requested by the
Administrative Agent at any time a Default exists, within 45 days after the
request: (i) a Subsidiary Guaranty duly executed by each Material Domestic
Subsidiary that has not previously executed and delivered to the Administrative
Agent a Subsidiary Guaranty; (ii) such resolutions, member or partner consents,
certificates, legal opinions and such other related documents as the
Administrative Agent may reasonably request with respect to each such Material
Domestic Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent (and such Material Domestic Subsidiary shall become a
subsidiary guarantor hereunder upon delivery of the items described in clauses
(i) and (ii)); and (iii) an updated Schedule 3.01;


(g) promptly after such delivery or receipt, copies of any financial or other
report or notice delivered to, or received from, any holders of any Subordinated
Indebtedness, which report or notice has not otherwise been delivered to the
Administrative Agent hereunder; and


(h) promptly following any request therefor, (x) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act and
the Beneficial Ownership Regulation.


62

--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 5.01(a), (b) or (d) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and, if so delivered, shall be deemed to
have been delivered on the date (i) on which such materials are publicly
available as posted on the Electronic Data Gathering, Analysis and Retrieval
system (EDGAR); or (ii) on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether made available by the Administrative Agent); provided that: (A) upon
written request by the Administrative Agent (or any Lender through the
Administrative Agent) to the Borrower, the Borrower shall deliver paper copies
of such documents to the Administrative Agent or such Lender until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (B) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for timely accessing
posted documents or requesting delivery of paper copies of such document to it
and maintaining its copies of such documents Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by clause (c) of this Section 5.01 to
the Administrative Agent.
 
SECTION 5.02.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Subsidiary thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;
 
(d) an announcement by Moody's, Fitch, S&P or other rating agency of a change in
the ratings established or deemed to have been established for the Borrower or
any Indebtedness of the Borrower;
 
(e) any and all enforcement, cleanup, removal or other governmental or
regulatory actions instituted, completed or threatened or other environmental
claims against the Borrower or any of its Restricted Subsidiaries or any of
their respective properties pursuant to any applicable Environmental Laws which
could reasonably be expected to result in a Material Adverse Effect; or
 
(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
63

--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.  Existence; Conduct of Business.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence and (b) the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights and to
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted except, in the case of clause (b), where the
failure to do so could reasonably be expected to result in a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
SECTION 5.04.  Payment of Obligations.  The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.05.  Maintenance of Properties; Insurance.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
Property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by the Borrower and its Restricted
Subsidiaries.
 
SECTION 5.06.  Books and Records; Inspection Rights.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.  The Borrower acknowledges that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain reports pertaining to the Borrower’s and its
Restricted Subsidiaries’ assets for internal use by the Administrative Agent and
the Lenders.
 
SECTION 5.07.  Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including without
limitation Environmental Laws) except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
 
SECTION 5.08.  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only to finance the working capital needs, and for general
corporate purposes, of the Borrower and its Subsidiaries in the ordinary course
of business.  No part of the proceeds of any Loan will be used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the Federal Reserve Board, including Regulations T, U and X.  The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country,
except to the extent permitted for a Person required to comply with Sanctions,
or (iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
 
64

--------------------------------------------------------------------------------

SECTION 5.09.  Maintenance of Debt Ratings.  The Borrower shall use commercially
reasonable efforts to ensure that the Borrower's Indebtedness is at all times
rated by at least two (2) Rating Agencies.
 
SECTION 5.10.  Keepwell.  The Borrower hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each Subsidiary Guarantor to honor all of its obligations
under the Subsidiary Guaranty in respect of Specified Swap Obligations
(provided, however, that the Borrower shall only be liable under this
Section 5.10 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.10 voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer,
and not for any greater amount).  The Borrower intends that this Section 5.10
constitute, and this Section 5.10 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Subsidiary Guarantor for
all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
ARTICLE VI



Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or been cash collateralized, in
each case, without any pending draw, and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:
 
SECTION 6.01.  Indebtedness.  The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:
 
(a) the Obligations;


(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals and replacements of any such Indebtedness with Indebtedness
of a similar type that does not increase the outstanding principal amount
thereof or result in an earlier maturity date or decreased weighted average life
thereof and, to the extent such Indebtedness is subordinated to the Obligations,
any replacement Indebtedness is subordinated to the Obligations to the same
extent as the subordinated Indebtedness being replaced;

(c) Indebtedness of the Borrower to any Restricted Subsidiary and of any
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;


65

--------------------------------------------------------------------------------

(d) Guarantees by the Borrower and its Restricted Subsidiaries of any
Indebtedness not prohibited hereunder;


(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capital Lease Obligations and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof; provided that (i) such Indebtedness is incurred prior
to or within 120 days after such acquisition or the completion of such
construction or improvement and (ii) no Default has occurred and is continuing
at the time such Indebtedness is incurred or would result from the incurrence
thereof;


(f) Indebtedness of any Person that becomes a Restricted Subsidiary after the
date hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (f) shall
not exceed a Dollar Amount equal to $25,000,000;


(g) Indebtedness of the Borrower or any Restricted Subsidiary as an account
party in respect of trade letters of credit;


(h) Indebtedness of the Borrower or any Restricted Subsidiary secured by a Lien
on any asset of the Borrower or any Restricted Subsidiary; provided that the
aggregate outstanding principal amount of Indebtedness permitted by this
clause (h) shall not in the aggregate exceed $15,000,000 at any time;


(i) Indebtedness existing in connection with Swap Agreements, provided such Swap
Agreements are in compliance with Section 6.05;


(j) (i) Capital Lease Obligations (excluding those outstanding on the Effective
Date) of TILC and its Restricted Subsidiaries arising under leases of rail cars
and (ii) Indebtedness secured by rail cars and their related leases to the
extent that the Liens securing such Indebtedness shall be permitted by Section
6.02; provided that (x) the aggregate outstanding principal amount of all
Indebtedness permitted by this clause shall not exceed a Dollar Amount equal to
$275,000,000 at any time outstanding and (y) the amount of any Indebtedness
incurred under the permissions of clause (j)(ii) at the date of the incurrence
thereof shall not be less than an amount equal to sixty percent (60%) of the
value of the rail cars and related leases secured thereby; and


(k) in addition to Indebtedness permitted by the foregoing clauses of this
Section 6.01, unsecured Indebtedness of the Borrower and its Restricted
Subsidiaries, provided that: (i) the maturity of any such Indebtedness extends
past the Maturity Date, (ii) no Default has occurred and is continuing at the
time such Indebtedness is incurred or would result from the incurrence thereof
and (iii) after giving pro forma effect to such Indebtedness, the Borrower shall
be in compliance with the financial covenants set out in Section 6.09 (including
any increase in the maximum Leverage Ratio elected by the Borrower pursuant to
and in accordance with Section 6.09(a)), as calculated for the fiscal year then
most recently ended as if the Indebtedness had been incurred as of the first day
of each such period (and to the extent such Indebtedness bears interest at a
floating rate, using the rate in effect at the time of calculation for the
entire period of calculation).


66

--------------------------------------------------------------------------------

SECTION 6.02.  Liens.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any Property
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
 
(a) Permitted Encumbrances;


(b) any Lien on any Property of the Borrower or any Restricted Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other Property of the Borrower or any
Restricted Subsidiary, and (ii) such Lien shall secure only those obligations
which it secures on the date hereof, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;


(c) any Lien existing on any Property prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any Property of any Person
that becomes a Restricted Subsidiary after the date hereof prior to the time
such Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other Property of the Borrower or any Restricted
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Restricted Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;


(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary; provided that (i) such Liens secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such Liens and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (iii) the
Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such Liens do
not apply to any other Property of the Borrower or any Restricted Subsidiary;


(e) Liens on rail cars of TILC and its Restricted Subsidiaries securing the
Indebtedness permitted by clause (j) of Section 6.01; provided that such Liens
do not apply to any other Property of the Borrower or any Restricted Subsidiary;


(f) Liens on rail cars, related leases and related collateral accounts; provided
that (i) such Liens secure Indebtedness permitted by clause (j) of Section 6.01;
provided that such Liens do not apply to any other Property of the Borrower or
any Restricted Subsidiary; and


(g) other Liens securing Indebtedness permitted under clause (h) of Section
6.01; provided that the aggregate book value of all assets encumbered by all the
Liens permitted under this clause (g) shall not exceed $15,000,000, with the
book value of an asset determined at the time of the granting of the Lien
therein.


SECTION 6.03.  Fundamental Changes and Asset Sales.  (a) The Borrower will not,
and will not permit any Restricted Subsidiary to, merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets (including (x) pursuant to a Sale and
Leaseback Transaction and (y) any disposition of property to a Delaware Divided
LLC pursuant to a Delaware LLC Division), or any of the Equity Interests of any
of its Subsidiaries (including pursuant to a Delaware LLC Division) (in each
case, whether now owned or hereafter acquired), or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing:
 
67

--------------------------------------------------------------------------------

(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation;


(ii) any Restricted Subsidiary may merge into the Borrower or another Restricted
Subsidiary (provided that any such merger involving a Loan Party must result in
such Loan Party being the surviving entity);


(iii) any Restricted Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Borrower or another Restricted Subsidiary;


(iv) the Borrower and its Restricted Subsidiaries may (A) sell inventory in the
ordinary course of business, (B) effect sales, trade-ins or dispositions of used
equipment for value in the ordinary course of business consistent with past
practice, (C) enter into licenses of technology in the ordinary course of
business, (D) sell rail cars owned less than one year in the ordinary course of
business, (E) sell rail cars owned more than one year in the ordinary course of
business up to $25,000,000 per year (excluding the sale of rail cars by
Restricted Subsidiaries to Unrestricted Subsidiaries), (F) sell rail cars by
Restricted Subsidiaries to Unrestricted Subsidiaries for cash consideration, or
to the extent not for cash consideration, as otherwise permitted by Section
6.04, (G) lease inventory and, to the extent not constituting inventory, rail
cars and other equipment in the ordinary course of business, (H) sell, transfer
and dispose to the Borrower or a Restricted Subsidiary;


(v) the Borrower and its Restricted Subsidiaries may dispose of other assets
during the entire term of this Agreement with an aggregate book value that does
not exceed five percent (5%) of the Borrower's consolidated current assets
(excluding the current assets of Unrestricted Subsidiaries); provided that if
the Borrower delivers a Reinvestment Notice with respect to an asset
disposition, the five percent (5%) of consolidated current asset limitation of
this clause shall not apply to the related asset disposition if the proceeds
from such distribution are actually reinvested during the related Reinvestment
Period; and


(vi) any Restricted Subsidiary may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders.


(b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and businesses reasonably related
thereto.
 
(c) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, change its fiscal year from the basis in effect on the
Effective Date without the prior written consent of the Administrative Agent,
such consent not to be unreasonably withheld or delayed.
 
SECTION 6.04.  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger or consolidation
with any Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any Equity Interests, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (other than securities exercisable or convertible into, or
exchangeable for, Equity Interests of the Borrower and each Subsidiary), or
purchase or otherwise acquire (in one transaction or a series of transactions)
any Person or any assets of any other Person constituting a business unit,
except:
 
68

--------------------------------------------------------------------------------

(a) Permitted Investments;
 
(b) Permitted Acquisitions;
 
(c) investments by the Borrower and its Restricted Subsidiaries existing on the
date hereof in the Equity Interests of its Subsidiaries;
 
(d) investments, loans or advances made by the Borrower in or to any Restricted
Subsidiary and made by any Restricted Subsidiary in or to the Borrower or any
other Restricted Subsidiary;
 
(e) Guarantees permitted by Section 6.01;
 
(f) Swap Agreements permitted by Section 6.05; and
 
(g) in addition to investments permitted by the foregoing clauses of this
Section 6.04, any other investments (including any performance Guarantee of the
obligations of any Unrestricted Subsidiary but expressly excluding any
repurchase of the Equity Interest of the Borrower that is not permitted pursuant
to Section 6.07) as long as at the time of and immediately after giving effect
to any such investment, (i) no Default has occurred and is continuing or would
result and (ii) after giving pro forma effect to such investment, the Borrower
shall be in compliance with the financial covenants set out in Section 6.09, as
calculated for the fiscal year then most recently ended as if the investment had
been incurred as of the first day of each such period.
 
SECTION 6.05.  Swap Agreements.  The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, enter into any Swap Agreement, except Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any of its Restricted Subsidiaries is exposed in
the conduct of its business or the management of its liabilities or in
connection with the repurchase of any Equity Interests of the Borrower to the
extent permitted by Section 6.07.
 
SECTION 6.06.  Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any Property to, or purchase, lease or otherwise acquire any Property
from, or otherwise engage in any other transactions with, any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Restricted Subsidiary than
could be obtained on an arm’s-length basis at fair market value from unrelated
third parties, (b) transactions between or among the Borrower and its Restricted
Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.07 and (d) any transaction permitted by Section 6.04.
 
SECTION 6.07.  Restricted Payments.  (a) The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except (i) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (ii) Restricted Subsidiaries
may declare and pay dividends ratably with respect to their Equity Interests,
(iii) the Borrower may make Restricted Payments pursuant to and in accordance
with stock compensation plans or other benefit plans for management or employees
of the Borrower and its Restricted Subsidiaries, (iv) the Borrower and each
Restricted Subsidiary may purchase, redeem or otherwise acquire its Equity
Interest with the proceeds received from the substantially concurrent issuance
of Equity Interest of such Person and (v) the Borrower may declare and pay
dividends or other Restricted Payments if, as of the date of the payment of such
dividends and after giving effect to the payment thereof and any Indebtedness
incurred in connection therewith, no Default has occurred and is continuing or
would result and after giving pro forma effect to such Restricted Payment, the
Borrower shall be in pro forma compliance with the financial covenants set out
in Section 6.09.
 
69

--------------------------------------------------------------------------------

(b) Subordinated Debt Payments.  The Borrower will not make, directly or
indirectly, any cash principal payment of or in respect of any Subordinated
Indebtedness (including any sinking fund or similar deposit and any payment on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any Subordinated Indebtedness), except for Subordinated Note
Payments that are not prohibited under the subordination provisions set forth in
the applicable Subordinated Indebtedness Documents.
 
SECTION 6.08.  Restrictive Agreements.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its Property, or (b) the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to holders of its Equity
Interests or to make or repay loans or advances to the Borrower or any other
Restricted Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date and identified on Schedule 6.08 (but shall apply to any extension
or renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, provided such restrictions and
conditions apply only to its Restricted Subsidiary that is to be sold and such
sale is permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Property securing such Indebtedness, (v) clause (a) of the
foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof and (vi) the foregoing shall not apply to
restrictions or conditions imposed by any agreement executed in connection with
Indebtedness permitted under Section 6.01 (A) if at the time such Indebtedness
is incurred, the Designated Rating is at least BBB- or Baa3, as applicable (or
the equivalent thereof), by at least two (2) of S&P, Moody’s, or Fitch or (B) if
the conditions in sub clause (A) are not satisfied at the time such Indebtedness
is incurred, the foregoing restrictions shall apply except that any such
agreement may require the grant of a Lien to secure the obligations thereunder
if the Loan Party that is the obligor thereunder grants a Lien to secure another
obligation of such Loan Party.
 
SECTION 6.09.  Financial Covenants.
 
(a) Maximum Leverage Ratio.  The Borrower will not permit the ratio (the
“Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after September 30, 2018, of (i) Consolidated Total Indebtedness
to (ii) Consolidated EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Restricted Subsidiaries on a consolidated basis, to be greater
than 3.25 to 1.00; provided that as of the last day of the four (4) fiscal
quarters following a Qualified Acquisition, the Borrower may elect to permit the
Leverage Ratio to be greater than 3.25 to 1.00 but not greater than 3.75 to 1.00
so long as the Borrower has not previously made two such elections during the
term of this Agreement.
 
70

--------------------------------------------------------------------------------

(b) Minimum Interest Coverage Ratio.  The Borrower will not permit the ratio
(the “Interest Coverage Ratio”), determined as of the end of each of its fiscal
quarters ending on and after September 30, 2018, of (i) the difference of
(A) Consolidated EBITDA less (B) Consolidated Capital Expenditures (but not
including Consolidated Capital Expenditures of TILC or any of its Restricted
Subsidiaries utilized to acquire railcars or make modifications or improvements
to railcars to comply with regulatory standards as reasonably determined by the
Borrower) to (ii) Consolidated Interest Expense to the extent paid in cash, in
each case for the period of four (4) consecutive fiscal quarters ending with the
end of such fiscal quarter, all calculated for the Borrower and its Restricted
Subsidiaries on a consolidated basis, to be less than 2.25 to 1.00.
 
(c) Unrestricted Subsidiary Indebtedness Interest Coverage Ratio.  The Borrower
will not permit the Unrestricted Subsidiary Indebtedness Interest Coverage Ratio
as of the last day of any fiscal quarter to be less than 1.50 to 1.00.
 
SECTION 6.10.  Sale and Leaseback Transactions.  The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any Property used or
useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such Property or other Property that it intends to use
for substantially the same purpose or purposes as the Property sold or
transferred, except for any such sale of any fixed or capital assets that is
made for cash consideration in an amount not less than the cost of such fixed or
capital asset in accordance with Section 6.03 and is consummated within 120 days
after the Borrower or such Restricted Subsidiary acquires or completes the
construction of such fixed or capital asset.
 
SECTION 6.11.  Trinity Marks Company.  So long as Trinity Marks Company
(“Trinity Marks”) is designated as an Unrestricted Subsidiary, the Borrower will
not, and will not permit any of its Restricted Subsidiaries (including TILC) to,
permit Trinity Marks to (a) hold any assets other than railcar identification
marks, including any evidence of ownership of such marks issued by the
Association of American Railroads and all rights with respect to such marks
including the right to payment of railroad mileage credits (the “Mark Assets”)
and (b) conduct any business other than owning the Mark Assets, acting for
holders of the beneficial interests of the Mark Assets and the other activities
permitted by Part V of that certain Amended and Restated Marks Company Trust
Agreement between TILC and Wilmington Trust Company dated as of May 17, 2001, as
the same exists on the Effective Date, without giving effect to any amendment or
other modification thereof unless such modification is approved by the Required
Lender.  The Borrower will not permit TILC to hold less than 100% of the
beneficial interest in all of the assets of Trinity Marks other than those
identified trust assets that are from time to time allocated by Trinity Marks
into one or more separate portfolios of trust assets to be accounted for
independently.
 
ARTICLE VII



Events of Default


SECTION 7.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur:
 
71

--------------------------------------------------------------------------------

(a) the Borrower shall fail to pay (including, but not limited to, any failure
to pay any mandatory prepayment required by Section 2.11(b)) any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;
 
(b) any Loan Party shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five days;
 
(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof or waiver hereunder or
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, shall prove to have been incorrect in any material respect (or,
in the case of any representation or warranty already qualified by materiality,
in any respect) when made or deemed made;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01, 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.08 or in Article VI;
 
(e) the Borrower or any Subsidiary, as applicable, shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Section) or any other
Loan Document, and such failure shall continue unremedied for a period of thirty
(30) days after the earlier to occur of either (i) an Authorized Officer of the
Borrower becoming aware of such default or (ii) notice thereof having been given
to the Borrower by the Administrative Agent (which notice will be given at the
request of any Lender);
 
(f) the Borrower or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness of the Borrower or any Restricted Subsidiary, when and as
the same shall become due and payable;
 
(g) any event or condition occurs that results in any Material Indebtedness of
the Borrower or any Restricted Subsidiary becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any such Material Indebtedness
or any trustee or agent on its or their behalf to cause any such Material
Indebtedness to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the Property securing such Indebtedness;
 
(h) either (i) any Unrestricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness of such Unrestricted Subsidiary, when and as the same
shall become due and payable or (ii) any event or condition occurs that results
in any Material Indebtedness of any Unrestricted Subsidiary becoming due prior
to its scheduled maturity or enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity (not including
any secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the Property securing such Indebtedness) and as a result of the
occurrence of either clause (i) or (ii) of this clause (h), any claims are made
against the Borrower or a Restricted Subsidiary under any performance or other
Guarantee relating thereto;
 
72

--------------------------------------------------------------------------------

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or of a substantial part of its assets,
under any  Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered;
 
(j) any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (i) of this Section, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
 
(k) any Loan Party shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
 
(l) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage) shall be rendered
against the Borrower, any Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any such Restricted Subsidiary to enforce any such judgment;
 
(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(n) a Change in Control shall occur;
 
(o) the occurrence of any “default”, as defined in any Loan Document (other than
this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided; or
 
(p)  any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or the Borrower or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (i) or (j) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become  due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower, (iii) require cash collateral for the LC
Exposure as required in Section 2.06(j) hereof, and (iv) exercise on behalf of
itself, the Lenders and the Issuing Banks all rights and remedies available to
it, the Lenders and the Issuing Banks under the Loan Documents and applicable
law; and in case of any event with respect to the Borrower described in
clause (i) or (j) of this Section, the Commitments shall automatically terminate
and the principal of the Loans then outstanding and cash collateral for the LC
Exposure, together with accrued interest thereon and all fees and other
Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, and the obligation of the Borrower to cash
collateralize the LC Exposure as provided in clause (iii) above shall
automatically become effective, in each case, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower.  Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.
 
73

--------------------------------------------------------------------------------

SECTION 7.02.  Application of Payments.  Notwithstanding anything herein to the
contrary, following the occurrence and during the continuance of an Event of
Default, and notice thereof to the Administrative Agent by the Borrower or the
Required Lenders, all payments received on account of the Obligations shall,
subject to Section 2.22, be applied by the Administrative Agent as follows:
 
(i) first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts payable to the Administrative Agent
(including fees and disbursements and other charges of counsel to the
Administrative Agent payable under Section 9.03 and amounts pursuant to Section
2.12(c) payable to the Administrative Agent in its capacity as such);


(ii) second, to payment of that portion of the Obligations constituting fees,
expenses, indemnities and other amounts (other than principal, reimbursement
obligations in respect of LC Disbursements, interest and Letter of Credit fees)
payable to the Lenders and the Issuing Banks (including fees and disbursements
and other charges of counsel to the Lenders and the Issuing Banks payable under
Section 9.03) arising under the Loan Documents, ratably among them in proportion
to the respective amounts described in this clause (ii) payable to them;


(iii) third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit fees and charges and interest on the Loans and
unreimbursed LC Disbursements, ratably among the Lenders and the Issuing Banks
in proportion to the respective amounts described in this clause (iii) payable
to them;


(iv) fourth, (A) to payment of that portion of the Obligations constituting
unpaid principal of the Loans and unreimbursed LC Disbursements and any other
Obligations owing to the Lenders or any of their Affiliates under any Swap
Agreement and (B) to cash collateralize that portion of LC Exposure comprising
the undrawn amount of Letters of Credit to the extent not otherwise cash
collateralized by the Borrower pursuant to Section 2.06 or 2.22, ratably among
the Lenders and the Issuing Banks in proportion to the respective amounts
described in this clause (iv) payable to them; provided that (x) any such
amounts applied pursuant to subclause (B) above shall be paid to the
Administrative Agent for the ratable account of the applicable Issuing Bank to
cash collateralize Obligations in respect of Letters of Credit, (y) subject to
Section 2.06 or 2.21, amounts used to cash collateralize the aggregate amount of
Letters of Credit pursuant to this clause (iv) shall be used to satisfy drawings
under such Letters of Credit as they occur and (z) upon the expiration of any
Letter of Credit (without any pending drawings), the pro rata share of cash
collateral shall be distributed to the other Obligations, if any, in the order
set forth in this Section 7.02;


74

--------------------------------------------------------------------------------

(v) fifth, to the payment in full of all other Obligations, in each case ratably
among the Administrative Agent, the Lenders, the Issuing Banks and their
respective Affiliates based upon the respective aggregate amounts of all such
Obligations owing to them in accordance with the respective amounts thereof then
due and payable; and


(vi) finally, the balance, if any, after all Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by law.


If any amount remains on deposit as cash collateral after all Letters of Credit
have either been fully drawn or expired (without any pending drawings), such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
 
ARTICLE VIII



The Administrative Agent


SECTION 8.01.  Authorization and Action.  (a)  Each Lender and Issuing Bank
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors and assigns to serve as the
administrative agent under the Loan Documents and each Lender and Issuing Bank
authorizes the Administrative Agent to take such actions as agent on its behalf
and to exercise such powers under this Agreement and the other Loan Documents as
are delegated to the Administrative Agent under such agreements and to exercise
such powers as are reasonably incidental thereto.  Without limiting the
foregoing, each Lender and Issuing Bank hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.
 
(b)  As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification satisfactory to it from the Lenders and the Issuing Banks with
respect to such action or (ii) is contrary to this Agreement or any other Loan
Document or applicable law, including any action that may be in violation of the
automatic stay under any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower, any Subsidiary or any Affiliate of any of the foregoing that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.  Nothing in this Agreement shall require the
Administrative Agent to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder or in the
exercise of any of its rights or powers if it shall have reasonable grounds for
believing that repayment of such funds or adequate indemnity against such risk
or liability is not reasonably assured to it.
 
75

--------------------------------------------------------------------------------

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Banks (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature.  Without limiting the generality of the
foregoing:
 
(i)
the Administrative Agent does not assume and shall not be deemed to have assumed
any obligation or duty or any other relationship as the agent, fiduciary or
trustee of or for any Lender, Issuing Bank or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Event of Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and the transactions
contemplated hereby;



(ii)
nothing in this Agreement or any Loan Document shall require the Administrative
Agent to account to any Lender for any sum or the profit element of any sum
received by the Administrative Agent for its own account;



(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of their respective
duties and exercise their respective rights and powers through their respective
Related Parties.  The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities pursuant to this
Agreement.  The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
 
(e) None of any Syndication Agent, any Co-Documentation Agent or any Joint Lead
Arranger shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
 
76

--------------------------------------------------------------------------------

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any other obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
 
(i)
to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Disbursements and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.17 and 9.03) allowed in such judicial proceeding; and



(ii)
to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;



and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03).  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or Issuing Bank or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or Issuing Bank in any such proceeding.


(g)  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and, except solely to
the extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions.  Each Lender or Affiliate of a Lender
party to a Swap Agreement, whether or not a party hereto, will be deemed, by its
acceptance of the benefits of the Guarantees of the Obligations provided under
the Loan Documents, to have agreed to the provisions of this Article.
 
SECTION 8.02.  Administrative Agent’s Reliance, Indemnification, Etc.  (a) 
Neither the Administrative Agent nor any of its Related Parties shall be (i)
liable for any action taken or omitted to be taken by it under or in connection
with this Agreement or the other Loan Documents (x) with the consent of or at
the request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.
 
77

--------------------------------------------------------------------------------

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent. 
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
the Borrower, any Subsidiary, any Lender or any Issuing Bank as a result of, any
determination of the Revolving Credit Exposure, any of the component amounts
thereof or any portion thereof attributable to each Lender or Issuing Bank, or
any Exchange Rate or Dollar Amount.
 
(c) Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii) may rely on the Register to the
extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or Issuing Bank and shall not be responsible to any Lender or Issuing Bank for
any statements, warranties or representations made by or on behalf of any Loan
Party in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
sufficiently in advance of the making of such Loan or the issuance of such
Letter of Credit and (vi) shall be entitled to rely on, and shall incur no
liability under or in respect of this Agreement or any other Loan Document by
acting upon, any notice, consent, certificate or other instrument or writing
(which writing may be a fax, any electronic message, Internet or intranet
website posting or other distribution) or any statement made to it orally or by
telephone and believed by it to be genuine and signed or sent or otherwise
authenticated by the proper party or parties (whether or not such Person in fact
meets the requirements set forth in the Loan Documents for being the maker
thereof).
 
SECTION 8.03.  Posting of Communications.  (a)  The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the Issuing Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).
 
(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Banks and the Borrower acknowledges and
agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there are confidentiality
and other risks associated with such distribution.  Each of the Lenders, the
Issuing Banks and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.
 
78

--------------------------------------------------------------------------------

(c)  THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”.  THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT
WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF
THE APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT LEAD
ARRANGER, ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
 
(d)  “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.
 
(e)  Each Lender and Issuing Bank agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents.  Each Lender and Issuing Bank
agrees (i) to notify the Administrative Agent in writing (which could be in the
form of electronic communication) from time to time of such Lender’s or Issuing
Bank’s (as applicable) email address to which the foregoing notice may be sent
by electronic transmission and (ii) that the foregoing notice may be sent to
such email address.
 
(f) Each of the Lenders, the Issuing Banks and the Borrower agrees that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
 
(g)  Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
 
79

--------------------------------------------------------------------------------

SECTION 8.04.  The Administrative Agent Individually.  With respect to its
Commitment, Loans, Letter of Credit Commitments and Letters of Credit, the
Person serving as the Administrative Agent shall have and may exercise the same
rights and powers hereunder and is subject to the same obligations and
liabilities as and to the extent set forth herein for any other Lender or
Issuing Bank, as the case may be.  The terms “Issuing Bank”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include the Administrative Agent in its individual capacity
as a Lender, Issuing Bank or as one of the Required Lenders, as applicable.  The
Person serving as the Administrative Agent and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of banking,
trust or other business with, the Borrower, any Subsidiary or any Affiliate of
any of the foregoing as if such Person was not acting as the Administrative
Agent and without any duty to account therefor to the Lenders or the Issuing
Banks.
 
SECTION 8.05.  Successor Administrative Agent.  (a)  The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuing Banks and the Borrower, whether or not a successor
Administrative Agent has been appointed.  Upon any such resignation, the
Required Lenders shall have the right to appoint a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Administrative Agent’s giving of notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be a bank with an
office in New York, New York or an Affiliate of any such bank.  In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
an Event of Default has occurred and is continuing).  Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. 
Upon the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents. 
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.
 
(b) Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; and (ii)
the Required Lenders shall succeed to and become vested with all the rights,
powers, privileges and duties of the retiring Administrative Agent; provided
that (A) all payments required to be made hereunder or under any other Loan
Document to the Administrative Agent for the account of any Person other than
the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall directly be given or made to each Lender and
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
80

--------------------------------------------------------------------------------

SECTION 8.06.  Acknowledgments of Lenders and Issuing Banks.  (a)  Each Lender
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and that it has, independently and
without reliance upon the Administrative Agent, any Joint Lead Arranger or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement as a Lender, and to
make, acquire or hold Loans hereunder.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Joint Lead Arranger or any other Lender, or any of the Related Parties of any of
the foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
(b) Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.
 
SECTION 8.07.  Certain ERISA Matters.  (a)  Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, that at least one of the
following is and will be true:
 
(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,


(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


81

--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has not provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that none of the Administrative Agent, or any
Joint Lead Arranger or any of their respective Affiliates is a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
 
ARTICLE IX



Miscellaneous


SECTION 9.01.  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower, to it at Trinity Industries, Inc., 2525 Stemmons
Freeway, Dallas, Texas 75207, Attention: Lance Davis);


(ii) if to the Administrative Agent or the Swingline Lender or, in its capacity
as an Issuing Bank, to it at JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 3rd
Floor, Dallas, Texas 75201, Attention: Gregory Martin (Email:
gregory.t.martin@jpmorgan.com; Telecopy No.: 214-965-2044; Telephone No.:
214-965-2171), with a copy to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 10 South Dearborn Street, Floor L2, Chicago, IL 60603, Attn:
Stephon Chambers (Email: jpm.agency.cri@jpmchase.com; Telecopy No.:
844-490-5663; Telephone No.: 312-954-3046); and


(iii) if to any other Lender or Issuing Bank (other than JPMorgan Chase Bank,
N.A.), to it at its address (or telecopy number) set forth in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
82

--------------------------------------------------------------------------------

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
 
SECTION 9.02.  Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
any Issuing Bank may have had notice or knowledge of such Default at the time.
 
83

--------------------------------------------------------------------------------

(b) Except as provided in Section 2.20 with respect to an increase in the
Commitments and subject to Section 2.14(c) and clauses (c) and (d) below,
neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (other than with respect to any default interest, which may be waived by
the Required Lenders), (iii) postpone the scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.09(c) or Section 2.18(b) or (d) in a manner that would alter the
pro rata sharing of payments or pro rata reduction of Commitments required
thereby, without the written consent of each Lender affected thereby, (v) change
the payment waterfall provisions of Section 2.22(b) or 7.02 without the written
consent of each Lender affected thereby, (vi) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, (vii) change any of the
provisions of the definition of “Agreed Currencies” without the written consent
of each Lender or (viii) release all or substantially all of the Subsidiary
Guarantors from their obligations under the Subsidiary Guaranty, in each case,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Banks or the Swingline Lender hereunder
without the prior written consent of the Administrative Agent, the Issuing Banks
or the Swingline Lender, as the case may be (it being understood that any change
to Section 2.23 shall require the consent of the Administrative Agent, the
Issuing Banks and the Swingline Lender); provided further that no such agreement
shall amend or modify the provisions of Section 2.06 or any letter of credit
application and any bilateral agreement between the  Borrower and any Issuing
Bank regarding such Issuing Bank’s Letter of Credit Commitment or the respective
rights and obligations between the Borrower and such Issuing Bank in connection
with the issuance of Letters of Credit without the prior written consent of the
Administrative Agent and such Issuing Bank, respectively.  Notwithstanding the
foregoing, no consent with respect to any amendment, waiver or other
modification of this Agreement shall be required of any Defaulting Lender,
except with respect to any amendment, waiver or other modification referred to
in clause (i), (ii) or (iii) of the first proviso of this paragraph and then
only in the event such Defaulting Lender shall be directly affected by such
amendment, waiver or other modification.
 
(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Revolving Loans and the accrued interest and fees in respect
thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
 
(d) If the Administrative Agent and the Borrower acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.
 
84

--------------------------------------------------------------------------------

(e) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity (other than any Ineligible Institution) which is reasonably
satisfactory to the Borrower, the Administrative Agent, the Swingline Lender and
the Issuing Banks shall agree, as of such date, to purchase for cash the Loans
and other Obligations due to the Non-Consenting Lender pursuant to an Assignment
and Assumption and to become a Lender for all purposes under this Agreement and
to assume all obligations of the Non-Consenting Lender to be terminated as of
such date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender. 
Each party hereto agrees that (a) an assignment required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Borrower, the Administrative Agent and the assignee (or, to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and such parties are participants), and (b) the Lender required to make such
assignment need not be a party thereto in order for such assignment to be
effective and shall be deemed to have consented to an be bound by the terms
thereof; provided that, following the effectiveness of any such assignment, the
other parties to such assignment agree to execute and deliver such documents
necessary to evidence such assignment as reasonably requested by the applicable
Lender, provided that any such documents shall be without recourse to or
warranty by the parties thereto.
 
(f) Notwithstanding anything to the contrary contained herein, the parties
hereto hereby agree that all Swap Agreements in effect from time to time between
any Lender (or any of its Affiliates) and the Borrower or any of the
Subsidiaries are independent agreements governed by the written provisions of
such Swap Agreements, which will remain in force and effect, notwithstanding any
repayment, prepayment, acceleration, reduction, increase, or change in the terms
of this Agreement or any other Loan Document except as otherwise expressly
provided in any such Swap Agreement, and any payoff statement from the
Administrative Agent relating to the Obligations hereunder shall not apply to
any such Swap Agreement unless otherwise expressly consented or agreed to by the
applicable Lender (or its Affiliate) and the Borrower
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
outside counsel for the Administrative Agent, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any outside counsel
for the Administrative Agent, any Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with this Agreement
and any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during  any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
85

--------------------------------------------------------------------------------

(b) The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any outside counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any Property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not such claim,
litigation, investigation or proceeding is brought by the Borrower or any other
Loan Party or its or their respective equity holders, Affiliates, creditors or
any other third Person and whether based on contract, tort or any other theory
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
(x) resulted from the material breach by such Indemnitee of its obligations
under the Loan Documents or the gross negligence or willful misconduct of such
Indemnitee or (y) arisen out of disputes solely between and among Indemnitees
(other than (1) as a result of any act or omission by the Borrower or any of its
Affiliates and (2) any dispute involving an Indemnitee acting in its capacity or
fulfilling its role as Administrative Agent, Lead Arranger, Co-Documentation
Agent or Syndication Agent).  This Section 9.03(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims or damages arising
from any non-Tax claim.
 
(c) Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraph (a) or (b) of this Section 9.03 to the Administrative
Agent, the Issuing Banks and the Swingline Lender, and each Related Party of any
of the foregoing Persons (each, an “Agent Indemnitee”) (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), ratably according to their respective Applicable Percentage in effect
on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Applicable Percentage immediately prior to such date), from and
against any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any kind whatsoever that may at
any time (whether before or after the payment of the Loans) be imposed on,
incurred by or asserted against such Agent Indemnitee in any way relating to or
arising out of the Commitments, this Agreement, any of the other Loan Documents
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or any action taken or omitted by
such Agent Indemnitee under or in connection with any of the foregoing; provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent Indemnitee in its capacity as such; provided further that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent Indemnitee’s gross
negligence or willful misconduct.  The agreements in this Section shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.
 
(d) To the extent permitted by applicable law, (i) the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet), and (ii) no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that, nothing in this clause
(d)(ii) shall relieve the Borrower of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.
 
86

--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Banks that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Banks that issues any
Letter of Credit),  Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Banks and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
 
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;


(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender) with a Commitment immediately prior
to giving effect to such assignment;


(C) the Issuing Banks; and


(D) the Swingline Lender.


(ii) Assignments shall be subject to the following additional conditions:


(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;


87

--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;


(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500, such fee to be paid by either the
assigning Lender or the assignee Lender or shared between such Lenders; and


(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) the Borrower, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


88

--------------------------------------------------------------------------------

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, any Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.


(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.15 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation. 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


89

--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic Execution. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy, e-mailed
.pdf or any other electronic means that reproduces an image of the actual
executed signature page shall be effective as delivery of a manually executed
counterpart of this Agreement.  The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to any  document to be
signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
 
90

--------------------------------------------------------------------------------

SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held, and other obligations at any time owing,
by such Lender, such Issuing Bank or any such Affiliate, to or for the credit or
the account of the Borrower or any Subsidiary Guarantor against any and all of
the Obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such Issuing Bank or their respective Affiliates,
irrespective of whether or not such Lender, Issuing Bank or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be contingent or unmatured or are owed to a branch office
or Affiliate of such Lender or such Issuing Bank different from the branch
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Banks, and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, each Issuing Bank and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, such Issuing Bank or their respective Affiliates may
have.  Each Lender and Issuing Bank agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.  (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
 
(b) Each of the Lenders and the Administrative Agent hereby irrevocably and
unconditionally agrees that, notwithstanding the governing law provisions of any
applicable Loan Document, any claims brought against the Administrative Agent by
any Lender relating to this Agreement, any other Loan Document or the
consummation or administration of the transactions contemplated hereby or
thereby shall be construed in accordance with and governed by the law of the
State of New York.
 
91

--------------------------------------------------------------------------------

(c) The Borrower hereby irrevocably and unconditionally submits, for itself and
its Property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan, and of the United States District
Court for the Southern District of New York sitting in the Borough of Manhattan,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to any Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court.  Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
 
(d) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (c) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(e) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
92

--------------------------------------------------------------------------------

SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its, and its
Affiliates’, directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (2) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) on a confidential basis to (1) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
for herein or (2) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the credit
facilities provided for herein, (h) with the consent of the Borrower or (i) to
the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.  For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower and other than information pertaining
to this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from the Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
93

--------------------------------------------------------------------------------

SECTION 9.13.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the Patriot Act hereby notifies each Loan Party that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.
 
SECTION 9.14.  Releases of Subsidiary Guarantors.
 
(a) A Subsidiary Guarantor shall automatically be released from its obligations
under the Subsidiary Guaranty upon the consummation of any transaction permitted
by this Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
 
(b) Further, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to), upon the request of the Borrower, release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if such
Subsidiary Guarantor is no longer a Material Domestic Subsidiary.
 
(c) At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement and other Obligations expressly stated to survive such payment and
termination) shall have been paid in full in cash, the Commitments shall have
been terminated and no Letters of Credit shall be outstanding (unless cash
collateralized), the Subsidiary Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
 
SECTION 9.15.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
94

--------------------------------------------------------------------------------

SECTION 9.16.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
SECTION 9.17.  Amendment and Restatement of Existing Credit Agreement.  The
parties hereto agree that as of the Effective Date: (a) the Obligations
hereunder represent the amendment, restatement, extension, and consolidation of
the “Obligations” under the Existing Credit Agreement; (b) this Agreement
amends, restates, supersedes, and replaces the Existing Credit Agreement in its
entirety; and (c) any Subsidiary Guaranty executed pursuant to this Agreement
amends, restates, supersedes, and replaces any “Guaranty” executed pursuant to
the Existing Credit Agreement.  On the Effective Date, (i) the commitment of any
“Lender” under the Existing Credit Agreement that is not continuing as a Lender
hereunder shall terminate and (ii) Administrative Agent shall reallocate the
Commitments hereunder to reflect the terms hereof.
 
SECTION 9.18.  No Fiduciary Duty, etc..  The Borrower acknowledges and agrees,
and acknowledges its Subsidiaries’ understanding, that no Credit Party will have
any obligations except those obligations expressly set forth herein and in the
other Loan Documents and each Credit Party is acting solely in the capacity of
an arm’s length contractual counterparty to the Borrower with respect to the
Loan Documents and the transactions contemplated therein and not as a financial
advisor or a fiduciary to, or an agent of, the Borrower or any other person. 
The Borrower agrees that it will not assert any claim against any Credit Party
based on an alleged breach of fiduciary duty by such Credit Party in connection
with this Agreement and the transactions contemplated hereby.  Additionally, the
Borrower acknowledges and agrees that no Credit Party is advising the Borrower
as to any legal, tax, investment, accounting, regulatory or any other matters in
any jurisdiction.  The Borrower shall consult with its own advisors concerning
such matters and shall be responsible for making its own independent
investigation and appraisal of the transactions contemplated hereby, and the
Credit Parties shall have no responsibility or liability to the Borrower with
respect thereto.
 
The Borrower further acknowledges and agrees, and acknowledges its Subsidiaries’
understanding, that each Credit Party, together with its Affiliates, is a full
service securities or banking firm engaged in securities trading and brokerage
activities as well as providing investment banking and other financial
services.  In the ordinary course of business, any Credit Party may provide
investment banking and other financial services to, and/or acquire, hold or
sell, for its own accounts and the accounts of customers, equity, debt and other
securities and financial instruments (including bank loans and other
obligations) of, the Borrower and other companies with which it may have
commercial or other relationships.  With respect to any securities and/or
financial instruments so held by any Credit Party or any of its customers, all
rights in respect of such securities and financial instruments, including any
voting rights, will be exercised by the holder of the rights, in its sole
discretion.
 
95

--------------------------------------------------------------------------------

In addition, the Borrower acknowledges and agrees, and acknowledges its
Subsidiaries’ understanding, that each Credit Party and its affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which the Borrower or its
Subsidiaries may have conflicting interests regarding the transactions described
herein and otherwise.  No Credit Party will use confidential information
obtained from the Borrower by virtue of the transactions contemplated by the
Loan Documents or its other relationships with the Borrower in connection with
the performance by such Credit Party of services for other companies, and no
Credit Party will furnish any such information to other companies.  The Borrower
also acknowledges that no Credit Party has any obligation to use in connection
with the transactions contemplated by the Loan Documents, or to furnish to the
Borrower, confidential information obtained from other companies.
 
SECTION 9.19.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
 
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
 
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
 
(i) a reduction in full or in part or cancellation of any such liability;


(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature Pages Follow]
 
96

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.



 
TRINITY INDUSTRIES, INC.,
as the Borrower
 


 
By
/s/ C. Lance Davis
   


Name: C. Lance Davis
 


Title: Vice President, Finance and Treasurer




Signature Page to Credit Agreement



--------------------------------------------------------------------------------

 
JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank and as Administrative Agent
     
By
/s/ Gregory T. Martin    


Name:  Gregory T. Martin
 


Title:  Executive Director



Signature Page to Credit Agreement



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A.,
as a Lender, as an Issuing Bank and as Syndication Agent
 



By:
  /s/ Allison W. Connally
 
Name:
Allison W. Connally


Title:
Senior Vice President




Signature Page to Credit Agreement



--------------------------------------------------------------------------------



WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender and as Co-Documentation Agent
 



By:
  /s/ Tom Molitor
 
Name:
Tom Molitor


Title:
Managing Director




Signature Page to Credit Agreement



--------------------------------------------------------------------------------



SUNTRUST BANK,
as a Lender and as Co-Documentation Agent
 



By:
  /s/ Justin Lien
 
Name:
Justin Lien


Title:
Director



Signature Page to Credit Agreement



--------------------------------------------------------------------------------



BRANCH BANKING & TRUST COMPANY,
as a Lender
 



By:
  /s/ Jim Wright
 
Name:
Jim Wright


Title:
Assistant Vice President




Signature Page to Credit Agreement



--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender
 



By:
  /s/ Derek Miller
 
Name:
Derek Miller


Title:
Vice President




Signature Page to Credit Agreement



--------------------------------------------------------------------------------



FIFTH THIRD BANK,
as a Lender
 



By:
  /s/ Kelly Shield
 
Name:
Kelly Shield


Title:
Director



Signature Page to Credit Agreement



--------------------------------------------------------------------------------



AMEGY BANK, A DIVISION OF ZIONS BANCORPORATION, N.A.,
as a Lender
 



By:
  /s/ Kathy V. Magee
 
Name:
Kathy V. Magee


Title:
Senior Vice President




Signature Page to Credit Agreement




--------------------------------------------------------------------------------